UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement x Definitive Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) Arkados Group, Inc. (Name of Registrant as specified in Its Charter) Payment of filing fee (check the appropriate box): o No fee required x Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant toExchange Act Rule 0-11 (Set forth amount on which the filing fee is calculated and how it was determined): Proposed maximum aggregate value of transaction: $11,000,000 Total fee paid: $1,266.10 x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number or the form or schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: ARKADOS GROUP, INC. 87 Fairfield Rd. Fairfield, New Jersey 07004 INFORMATION STATEMENT This Information Statement is being furnished to the stockholders of Arkados Group, Inc., a Delaware corporation, to comply with the requirement of Section 228 of the Delaware General Corporation Law (the “DGCL”) that non-consenting stockholders are provided with notice that action has been taken by holders of a majority of the outstanding common stock of our company without a meeting and has been prepared in compliance with Schedule 14C under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”). The record date for determining stockholders entitled to receive this Information Statement is determined under Section213(b) of the DGCL to be the date the written consent was delivered to us by the consenting stockholders.Accordingly, the record date for purposes of determining stockholders of record entitled to receive this Information Statement is December 23, 2010.This Information Statement is first being mailed or delivered to the our stockholders on or about April 22, 2011. We have asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of our common stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. The written consent described in this Information Statement contains resolutions consenting to the sale of substantially all of the assets used in our business of designing, developing and selling semiconductor products that incorporate powerline communications and networking services and offering services related thereto (the “Asset Sale”) to STMicroelectronics, Inc. (“ST US”), a subsidiary of STMicroelectronics N.V. (“ST”), pursuant to an Asset Purchase Agreement, by and among the Company, Arkados, Inc., Arkados Wireless Technologies, Inc. (collectively, “Arkados”) and ST US, dated as of December 23, 2010 (the “Purchase Agreement”), and the grant of a license (the “License”) to ST US to use our intellectual property assets included in the Asset Sale pending the closing of such sale.The Purchase Agreement and the License are attached to this Information Statement as Annexes A and B, respectively.At the time the Asset Sale is completed, ST US has agreed to license back certain intellectual property to us on a non-exclusive basis to facilitate the continuation and expansion of our consumer electronics systems business, support our existing customers and, subject to the settlement of our outstanding debt and obtaining adequate financing (of which there is no assurance), permit us to continue the development and marketing of Smart Grid products based on powerline communication semiconductors.We will also continue to provide consulting and development services to existing customers and users of powerline communication semiconductors.Upon entering into the License and with our consent, ST US hired substantially all of our engineering and semiconductor employees (including Oleg Logvinov, our former CEO and director), who was engaged in and directed our semiconductor business. WE URGE YOU TO READ THIS INFORMATION STATEMENT AND THE ANNEXES ATTACHED TO THIS INFORMATION STATEMENT IN THEIR ENTIRETY A special committee consisting of one independent member of our board of directors that did not have a material interest in either the Asset Sale, the License or any senior debt owed by Arkados (the “Special Committee”), reviewed and recommended that our board of directors approve and declare the advisability of the Asset Sale, the Purchase Agreement and the License.Our directors, relying on the advice of the Special Committee, unanimously approved the Asset Sale, the Purchase Agreement and the License after determining that we could not, despite efforts during the last two years, raise capital sufficient to fund development and marketing of semiconductors and that the Asset Sale, the Purchase Agreement and the License are consistent with obtaining value for our semiconductor assets.The proceeds of the Asset Sale will: (i)allow us to settle, at the closing, all of our outstanding secured debt, which is substantial (approximately $20 million); (ii)provide us with an opportunity to settle our outstanding unsecured debt, which in the absence of such Asset Sale, would not be possible; and (iii)allow us to focus on the development and marketing of consumer electronics which incorporate powerline marketing technology.In light of these considerations, our board of directors concluded that the Asset Sale, the Purchase Agreement and the License are in the best interest of Arkados, its stockholders and creditors. The Asset Sale will not be consummated until at least twenty days after the mailing of this Information Statement to our stockholders. The date of this Information Statement is April 21, 2011. TABLE OF CONTENTS SUMMARY TERM SHEET 5 THE PRINCIPAL PARTIES 8 APPROVAL OF THE SALE 10 THE ASSET SALE AND LICENSE 11 General 11 Background of the Asset Sale 12 Reasons for the Asset Sale 15 Absence of a Fairness Opinion 16 Use of Proceeds 17 Plans After the Asset Sale 19 Governmental and Regulatory Matters 20 Accounting Treatment 20 Certain Federal Income Tax Consequences 20 Interests of Certain Persons 21 No Appraisal Rights 21 THE PURCHASE AGREEMENT 22 Purchased Assets 22 Excluded Assets 22 Assumed Liabilities 23 Excluded Liabilities 23 Purchase Price 24 The Closing 24 Representations and Warranties 24 Operations Pending Closing 25 No Solicitation 26 Employee and Employee Benefit Matters 26 Tax Matters 27 Closing Conditions 27 Termination 29 Survival of Representation and Warranties; Indemnification 30 Expenses 31 Ancillary Agreements 31 INFORMATION ABOUT ARKADOS 34 Description of Arkados Business 34 Beneficial Ownership 38 - 2 - ARKADOS FINANCIAL STATEMENTS, SUPPLEMENTAL FINANCIAL INFORMATION AND UNAUDITED PRO FORMA FINANCIAL INFORMATION Annual Statements Report of Independent Registered Public Accounting Firm 42 Consolidated Balance Sheet As of May 31, 2009 and 2010 43 Consolidated Statement of Operations for the years ended May 31, 2009 and 2010and Cumulative during the Development Stage (March 24, 2004 to May 31, 2010 (unaudited) 44 Consolidated Statement of Stockholders’ Deficiency Inception March 24, 2004 to May 31, 2004 and the Years Ended May 31, 2005-May 31, 2010 45 Consolidated Statement of Cash Flow for the Years ended May 31, 2009 and 2010 and the Period from Inception (March 24, 2004)to May 31, 2004 and the Years Ended May 31, 2005-May 31, 2010 48 Notes to Consolidated Financial Statements 49 Interim Statements Consolidated Balance Sheets as of February 28, 2011 (unaudited) and May 31, 2010 71 Consolidated Statements of Operations Cumulative During the Development Stage (March 24, 2004 to Febreaur 28, 2011) and for the Three and Nine Months Ended February 28, 2011 and 2009 (unaudited) 72 Consolidated Statements of Cash Flows – Cumulative During the Development Stage (March 24, 2004 to February 28, 2011) and for the Nine Months Ended February 28, 2011 (unaudited) 73 Notes to Consolidated Financial Statements (unaudited) 74 Unaudited Pro Forma Financial Information (included in Note 9 to Notes to Consolidated Financial Statements) 82 ANNEXES: A Asset Purchase Agreement B License - 3 - NOTE RE: FORWARD LOOKING INFORMATION All statements in this Information Statement that are not historical are forward-looking statements, including statements regarding our “expectations,” “beliefs,” “hopes,” “intentions,” “strategies,” or the like.Such statements are based on management’s current expectations and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those set forth or implied by any forward looking statements.We caution investors that there can be no assurance that actual results or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, but not limited to, the risks discussed in this Information Statement and those risk factors disclosed in the periodic reports we file with the Securities and Exchange Commission.We expressly disclaim any obligation or undertaking, other than as required by applicable law, to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions, or circumstances on which any such statements are based. - 4 - SUMMARY TERM SHEET The following is a summary of certain information contained elsewhere in this Information Statement.Reference is made to, and this summary is qualified in its entirety by, the more detailed information contained elsewhere in this Information Statement and in the attached annexes.You should review this Information Statement and the annexes to it so that you can gain a more complete understanding of the proposed transactions. The following is a summary of the material terms of the Purchase Agreement and the License and the related transactions: • We will transfer to ST US substantially all of our assets, consisting principally of intellectually property developed in the course of our development of semiconductor technology using powerline networking capabilities.See “The Purchase Agreement” beginning on page 22. • In addition, due to the fact that our secured debt has been in default since June 2009 and the parties’ desire to meet settlement objectives of secured creditors and employees before the end of 2010, we also entered into a License Agreement (the “License”), pursuant to which we granted to ST US and its affiliates a worldwide, non-exclusive, irrevocable license to all of our intellectual property in exchange for a substantial license fee.We also granted to ST US and its affiliates a worldwide, nonexclusive, irrevocable sublicense under intellectual property licenses held by us.See “The Purchase Agreement-Ancillary Agreements” beginning on page 31. • We will receive a total of $11 million in cash from the Asset Sale and the License, of which $7 million was paid by ST US to us as a license fee when the Purchase Agreement and License were signed and the balance of $4 million will be paid on the closing date. • To induce ST US to enter into the Purchase Agreement and the License, we entered into settlement and release agreements with our secured creditors whereby the secured creditors agreed to release Arkados from any claims and to terminate any liens on our assets in exchange for specified settlement amounts aggregating approximately $9 million and settlement and release agreements with employees whereby such employees agreed to release us from claims for unpaid compensation in exchange for $1.4 million and the issuance of equity securities by Arkados in an amount to be determined by negotiation.See “The Purchase Agreement-Ancillary Agreements” beginning on page 31. - 5 - • We agreed to indemnify ST US from losses resulting to any from any breach of our representations, warranties, covenants or agreements contained in the Purchase Agreement or any claim by a third party based upon, resulting from or arising out of our business, operations, properties, assets or obligations conducted, existing or arising on or prior to the closing date of the Asset Sale.See “The Purchase Agreement—Survival of Representations and Warranties; Indemnification” beginning on page 30. • The Purchase Agreement may be terminated at any time prior to the closing date under certain circumstances by either us or ST US, or by mutual written consent of us and ST US.See “The Purchase Agreement—Termination” beginning on page 29. • Unless the Purchase Agreement is terminated pursuant to its terms, the closing of the transactions contemplated in the Purchase Agreement is expected to occur approximately 20 days after the date of this Information Statement, or as promptly as practicable thereafter after the various conditions set forth in the Purchase Agreement have been satisfied or waived.See “The Purchase Agreement—Closing Conditions” beginning on page 27. • As required by the terms of a letter of intent executed by us and ST US prior to the execution of the Purchase Agreement, stockholders of Arkados holding approximately 54%of the outstanding common stock delivered a written consent adopting and approving the Asset Sale, the License and the Purchase Agreement (the “Consent”).As a result, the Asset Sale and the Purchase Agreement were adopted and approved by the requisite number of outstanding shares of our voting stock and, accordingly, no other vote of any other stockholder is required to adopt and approve the Asset Sale and the Purchase Agreement. • The stockholders that executed the Consententered into a Voting Agreement (the “Voting Agreement”) with ST US which provides, among other things, that such stockholders will not revoke the Consent and, in the event a subsequent stockholder vote or consent is required with respect to the transactions contemplated by the Purchase Agreement such stockholders will vote in favor of the Asset Sale and will not vote in favor of any transaction that will impede or delay the consummation of the Asset Sale.See “The Purchase Agreement—Ancillary Agreements” beginning on page 31. • Substantially all of the proceeds received pursuant to the License and which will be received at the closing of the Asset Sale, after payment of expenses related to the transactions, have been and will be used to settle approximately $20 million of our outstanding 6% Secured Convertible Debentures due June 28, 2009 (initially due December 28, 2008) issued during the period from December 2004 to August 31, 2008 (the “Secured Debentures”) and pay employees $1.4 million of $5.2 million of unpaid salaries.See “Use of Proceeds” beginning on page 17.Despite (i)entering into agreements with the holders of all outstanding Secured Debentures to accept approximately $9 million in full settlement of approximately $20 million of outstanding secured debt; (ii)settling approximately $400,000 of unsecured debt in exchange for the issuance of 10,025,000 shares of common stock; (iii)entering into settlement agreements with all employees to settle approximately $5.2 million of unpaid salary and expenses due to employees for $1.4 million and a number of shares of common stock that is the subject of negotiation; and (iv)our efforts to negotiate the settlement of approximately $1 million of convertible notes issued in 2005 and approximately $1.2 million of bridge notes issued in 2009 and 2010 for the issuance of common or preferred stock, the amount of remaining proceeds is far less that our remaining unsecured debt and there will not be any funds available for distribution to stockholders.See “Use of Proceeds” beginning on page 17. - 6 - • As a condition of ST US entering into the Purchase Agreement and License, ST US, with our consent, offered employment to most of our employees and the employees accepted those offers the date we and ST US executed the Purchase Agreement and the License. • We have not yet determined the strategic direction for Arkados following the consummation of the Asset Sale and, depending on our ability to settle outstanding unsecured debt and raise capital following the Asset Sale and the application of the proceeds to eliminate all outstanding secured debt, we are considering the following options: (i)continuing and expanding the portion of our business relating to the design, marketing and sale of integrated powerline solutions for consumer products such as whole house audio and the development of Smart Grid applications; (ii)developing applications that use powerline communications to monitor and control heating and cooling for multiple unit dwellings; (iii)winding down our business and dissolving; or (iv)filing for bankruptcy protection.At this time, we cannot predict which (if any) of these options we will pursue.See “The Asset Sale—Plans After the Asset Sale” beginning on page 19. • Members of our board of directors that approved the Asset Sale, after the recommendation of the Special Committee, and their family members and affiliates own approximately 37% of the outstanding Secured Debentures and have a substantial interest in the completion of the Asset Sale and the use of a portion of the proceeds to repay the Secured Debentures.In addition, former officers may be deemed to have a substantial interest in the completion of the Asset Sale based on their receipt of back salary payable by us out of a portion of the license fee we received from ST US on December 23, 2010 and their receipt of consulting fees for services provided to us since December 23, 2010 to be paid out of the proceeds of the Asset Sale.See “The Asset Sale—Interests of Certain Persons” beginning on page 21. • Under Delaware law, the corporate actions described in this Information Statement do not afford to stockholders the opportunity to dissent from the actions described herein or to receive an agreed or judicially appraised value for their shares.See “The Asset Sale—No Appraisal Rights” beginning on page 21. - 7 - THE PRINCIPAL PARTIES Arkados Arkados is principally engaged in developing and marketing technology and solutions that enable standard electrical wires to carry digital information, such as broadband communication, multimedia, smart energy and smart grid data, and networking.We conduct these activities principally through Arkados, Inc., which is a wholly owned subsidiary.In September 2006, we changed our corporate name from CDKnet.com, Inc., to its current form to align our corporate identity with the “Arkados” brand of system-on-chip (SoC) semiconductors developed by our subsidiary. Our executive offices are located at87 Fairfield Rd., Fairfield, New Jersey 07004.We can be reached at our principal offices by telephone at (732) 465-9300.Our website is www.arkados.com. The information contained on our website is not incorporated by reference into this Information Statement and should not be considered to be a part of this Information Statement.This includes the website referred to in the paragraph above, as well as other websites that we may refer to elsewhere in this Information Statement.All of these website addresses are included in this Information Statement as inactive textual references only. Until we entered into the Purchase Agreement and the License, we operated as a“fabless” semiconductor company, meaning we designed and produced semiconductors without owning and operating a fabrication facility.Assuming we continue the systems part of our business following the closing of the Asset Sale, our activities will consist primarily of marketing system applications and applying the expertise garnered by consultants engaged by Arkados for certain aspects of the development work related to the semiconductor operation that are the subject of the Asset Sale to develop new consumer powerline products and Smart Grid applications.We offered and may continue to offer our customers complete hardware and software design solutions that allow them to build devices that will distribute audio, video, voice, and data content throughout the whole house, building, or “smart-grid” infrastructure, but will no longer be directly involved in the design and manufacture of the microprocessor chips that drive them.We provided both hardware and software engines for a wide variety of products that enable high-speed digital transmission of music, movies, video, voice, smart grid applications, and broadband data over the existing infrastructure of electrical power lines.Our turnkey system solutions are designed to be used inside products for both consumers and industry.For example, consumer products (such as the Arkados-powered whole-house audio systems from Russound and NuVo Technologies currently being sold to consumers) can use Arkados solutions as part of a connected home entertainment and computing network, while industry can implement Arkados solutions as a part of a utility company’s “smart grid” and “green energy” solutions. We generated revenue of $855,676 and $763,040 of revenue in the fiscal years ended May 31, 2008 and 2009, respectively but are still considered in the development stage.During the fiscal year ended May 31, 2009, we obtained a second extension of the Secured Debentures which came due on June30, 2009 and obtained a limited waiver of anti-dilution rights held by the holders of Secured Debentures to facilitate an equity financing.In part due to the lack of working capital to fund our operations or finance the purchase of inventory, over revenue for the fiscal year ended May31, 2010 fell to $295,869. - 8 - On July 2, 2009 we received notice from a law firm representing holders of approximately 45% of the outstanding Secured Debentures that such Secured Debentures were in default by reason of non-payment.As of July 6, 2009, $1,066,500 principal amount of 6% Convertible Subordinated Notes (the “Subordinated Notes”) due June 30, 2009 were also in default by reason of non-payment.Under the terms of the Subordinated Notes, the interest rate increases to 12% during the period the Subordinated Notes are in default and the holders are entitled to the costs of collection.Since that time, we have been attempting to obtain an infusion of equity capital and restructure our secured and unsecured debt, as well as exploring restructuring alternatives that include a sale of assets and refocusing our niche in the powerline networking space.We financed our operations during this period by selling bridge notes to potential investors (all of whom are accredited investors) that would have participated in an equity offering at a 33% discount to the price of equity investors in the offering that had not provided bridge loans to Arkados, if we had been able to restructure or satisfy our outstanding secured debt in a manner that would have made a private equity offering possible.These efforts were not successful and, as of November 30, 2010, $20,041,077 of Secured Debentures were in default, as was $1,055,713 in principal and interest on the Subordinated Notes, and approximately $1.1 million of bridge notes (the “Bridge Notes”).In addition, as of November 30, 2010, $5,049,903 of payroll was due to our employees and our accounts payable were approximately $2,139,375 of which $ 2,044,929 was over 90 days. Despite the extraordinary challenges of our poor and deteriorating financial position, we were able to develop strategic relationships with STMicroelectronics, Freescale Semiconductor, and Tatung.Also, our customers Devolo AG, Checkolite, Russound, NuVo, and IOGEAR made announcements of products based on our chip. In September 2008, we entered into an agreement with ST to develop and manufacture a 200 Mbit per second, HomePlug AV wideband powerline modem System-on-Chip (“SoC”).The chip was designed to be the first HomePlug AV SoC intended to power applications ranging from simple Ethernet-to-powerline bridges to full-featured products as wide ranging as HDTV distribution, digital set-top boxes, IPTV, whole-house audio, networked digital picture frames, surveillance systems, and also industrial and commercial applications, especially targeting the Smart Grid and Green Energy segments.During the course of our efforts to restructure, finance our operations or sell assets at the insistence of the holders of Secured Debentures that are not affiliated with Arkados, we approached ST US to discuss a possible equity investment in Arkados and after a period of nearly 12 months, such discussion evolved into the proposed Asset Sale. ST US ST US is primarily engaged in the importation, marketing and distribution of semiconductors in the North and South American markets.ST US's research and development department contributes to the design and production of these semiconductors which are ultimately manufactured by ST, ST US's parent company, or one of ST's other subsidiaries. ST, ST US’ parent company, is among the world leaders in many different fields, including semiconductors for industrial applications, inkjet printheads, MEMS (Micro-Electro-Mechanical Systems) for portable and consumer devices, MPEG decoders and smartcard chips, automotive integrated circuits, computer peripherals and wireless. ST draws on a rich pool of chip fabrication technologies, including advanced CMOS (Complementary Metal Oxide - 9 - Semiconductor), mixed-signal, analog and power processes, and is a partner in the International Semiconductor Development Alliance (ISDA) for the development of next-generation CMOS technologies. ST operates a worldwide network of front-end (wafer fabrication) and back-end (assembly and test and packaging) plants. ST’s principal wafer fabs are located in Agrate Brianza and Catania (Italy), Crolles, Rousset and Tours (France), and in Singapore. The wafer fabs are complemented by world-class assembly-and-test facilities located in China, Malaysia, Malta, Morocco and Singapore. ST US’s principal executive offices are located at 750 Canyon Drive, Suite 300, Coppell, Texas 75019.Its telephone number at that location is (972) 466-6000. APPROVAL OF THE SALE The single member Special Committee reviewed and recommended that our board of directors approve and declare the advisability of the Asset Sale, the Purchase Agreement and the License.On December 17, 2010, at a telephonic meeting, our directors, relying on the advice of the Special Committee, unanimously approved the Asset Sale, the Purchase Agreement and the License after determining that we could not, despite efforts during the last two years, raise capital sufficient to fund development and marketing of semiconductors and that the Asset Sale, the Purchase Agreement and the License are consistent with obtaining value for our semiconductor assets and will: (i)allow us to settle, at the closing, all of our outstanding secured debt, which is substantial (approximately $20 million); (ii)provide us with an opportunity to settle our outstanding unsecured debt, which in the absence of such Asset Sale, would not be possible; and (iii)allow us to focus on the development and marketing of consumer electronics which incorporate powerline marketing technology.In light of these considerations, our board of directors concluded that the Asset Sale and the License are in the best interest of Arkados, its stockholders and creditors. The Special Committee and board of directors took into consideration: · the lack of any serious offer to purchase assets from any party despite numerous discussions with parties in the industry and our retention of investment banks and finders for the purpose of identifying potential investors or purchasers during the approximately 18 month period preceding the date of the resolution declaring the Asset Sale advisable; · mounting credible threats on the part of employees to leave in the absence of a plan to negotiate and settle what amounts to two years’ salary for most of the employees coupled with the practical reality that such persons could not continue to be employed by Arkados in the absence of payment, and the company’s value to a potential purchaser would have been significantly impaired without the employees’ expertise and knowledge; · our inability to raise funding or identify any other strategic partner; · mounting pressure from investment funds holding and managing other funds that held approximately 46% of the outstanding Secured Debentures which were in default, including one fund which asserted that it was under a legal mandate to liquidate investments and wind up the fund; - 10 - · the legal status of the Secured Debenture holders as secured creditors holding a first priority security interest on all of Arkados’s assets, who could have foreclosed on Arkados’s assets due to our defaults under the Secured Debentures; and · other factors deemed relevant by the Special Committee. On December 23, 2010, by written consent, our directors unanimously approved the formal resolutions approving the Purchase Agreement, License and the Asset Sale including the form of ancillary documents. Section 271 of the DGCL permits a Delaware corporation to sell all or substantially all of its assets if the sale is approved by stockholders holding a majority of the shares entitled to vote thereon.Each share of common stock of Arkados is entitled to one vote per share. As of December 23, 2010, the record date for this transaction, there were outstanding approximately 43,380,010 shares of Arkados common stock and no shares of authorized preferred stock outstanding. On December 23, 2010, directors,significant stockholders, their affiliates and executive officers owning, in the aggregate, 23,493,869 shares of our common stock, (approximately 54% of the issued and outstanding shares of common stock), executed and delivered their written consent approving and adopting the Asset Sale and the Purchase Agreement to us. As a result, the Asset Sale and the Purchase Agreement were approved and adopted by the holders of amajority of the shares of Arkados’s voting stock as required by Section 271 of the DGCL and Arkados’s Amended and Restated Certificate of Incorporation.No vote of any other stockholder is necessary to approve and adopt the Asset Sale and the Purchase Agreement and, therefore, we are not soliciting stockholder votes. It is contemplated that the Asset Sale will be consummated twenty (20) days after the mailing of this Information Statement or as soon thereafter as the other conditions contained in the Purchase Agreement are satisfied or waived.See “The Purchase Agreement—Closing Conditions.” THE ASSET SALE AND LICENSE General Under the Purchase Agreement, we will sell substantially all of our assets, consisting principally of intellectually property related to our development of semiconductor technology using powerline networking capabilities to ST US, a subsidiary of STMicroelectronics N.V.The total consideration to be paid by ST US in the transactions is $11 million of which $7 million was paid by ST US to Arkados as a license fee when the Purchase Agreement and the License were signed and the balance of $4 million will be paid on the closing date.See “The Purchase Agreement—Purchase Price.” - 11 - The proceeds of the License and Asset Sale are insufficient to settle all of our outstanding debt.In order to pursue our Systems Business (i.e. system design and the integration of semiconductor products into integrated product of other manufacturers and providing consulting services) that we are retaining after the Asset Sale, we will require additional financing and we do not currently have a commitment or agreement with anyone to provide financing for our Systems Business activities.While the elimination of secured debt and settlement of unsecured debt in exchange for equity will significantly improve our balance sheet and therefore, we believe provide a better opportunity for us to obtain financing, there is no assurance that such financing will be available or that we will be able to continue our Systems Business activities or any other activities after the Asset Sale. More detailed information concerning our business, the assets proposed to be sold and planned business can be found in this Information Statement under the caption “INFORMATION ABOUT ARKADOS - Description of Arkados’s Business” Background of the Asset Sale We began our development, marketing and sale of powerline networking technology in 2004 when we acquired certain assets by merger of a wholly owned subsidiary of Arkados with Miletos, Inc., a previously unaffiliated Delaware corporation (the “Merger”).Simultaneously with the Merger, we completed a private placement of 883,334 shares of our common stock for aggregate proceeds of $1,060,000, of which approximately $950,000 were subscriptions for cash, $50,000 (41,667 shares) was for outstanding debt of Arkados, and $59,800 (49,834 shares) was in lieu of consulting fees.In March2007, we completed the merger of Arkados Wireless Technologies, Inc., our wholly owned subsidiary (“Merger Sub”) with Aster Wireless, Inc., a Delaware corporation (“Aster”) pursuant to an Agreement and Plan of Merger dated February 13, 2007 by and among Merger Sub, Aster and Arkados Group, Inc., and retained Aster Wireless engineers.This merger added certain wireless technology to our IP portfolio and was an opportunity to augment our expertise. We have not had significant revenue from operations since inception and, as ofMay 31, 2010, we are still a development stage company.Furthermore, we have financed operating losses since September 2004 primarily through loans from our major stockholder and affiliated lenders, as well as other stockholders and lenders, and from a capital raise to qualified investors through a retail brokerage firm. From August to September 2005, we issued an aggregate principal amount of $1,066,500 of Subordinated Notes in a private placementAs a result of some redemptions and penalty interest in default, the amount due on these Subordinated Notes as of November 30, 2010 was $1,047,693. From December 2005 to December 2007, we issued an aggregate $9,238,461 principal amount of Secured Debentures, of which $5,645,884 were purchased by institutional investors for cash and the balance of $3,637,577 were issued to affiliates of the Arkados either for cash or in settlement for cash advances or unpaid consulting fees.As of November 30, 2010, as a result of accrued penalties and increased interest in default, the balance due on the outstanding Secured Debentures was $20,041,077, of which $5,431,544 is held by related parties and the annual interest rate on such obligations was 18%. We had endeavored to raise equity capital, without success, except for a private placement of common stock and warrants in the amount of $845,038.We were not successful in doing so in large part as a result of the large amount of outstanding secured debt represented by the Secured Debentures. - 12 - During the period from March 2010 to November 2010 we financed our operations by the sale of 8% Bridge Notes due December 1, 2010.The Bridge Notes included the right of the holders to participate in any future private equity offering by Arkados at a discount of 33% to the purchase price paid by other investors in any such private placement. Despite the financial challenges and lack of working capital, we were able to begin delivery of our first System-on-Chip (“SoC”) based on the specifications developed by the HomePlug Powerline Alliance and TIA-1113 standards in 2007 and these SoCs are used inside products being shipped by Russound, IOGEAR and NuVo.We forged commercial alliances with industry leading ODM’s such as Tatung and explored the development of Smart Grid applications incorporating the powerline connectivity technology embedded in its chip designs. We took several courses of action in an effort to address our lack of adequate funding including seeking additional capital, possible strategic alliances or sale of assets. In September 2007, we engaged the services of Nollenberger Capital Partners LP (“Nollenberger”) to seek possible strategic partners and sources of financing.Nollenberger is a privately-held investment management firm based in San Francisco.At the time of the engagement, Wael Aburida, currently Acting Chief Executive Officer of Addax Bank and formerly Managing Director and Head of Investment Banking at DCA Partners LLC and Director and Co-Head of the Global M&A group for Intel Corporation was the Managing Director of Nollenberger who handled our engagement.During the course of the engagement Nollenberger contacted numerous corporate and financial entities on our behalf which resulted in 12 further inquiries.There were no offers from any entity for either financing or strategic partnering or investment and the engagement was terminated on February 7, 2008. In April 2008, we engaged the services of Instream Capital Partners, an investment bank with a long reputation in the semiconductor field, to provide general financial advice and seek potential acquirers and investors.Instream engaged in extensive due diligence and actively contacted more than 50 potential strategic acquirers and delivered more than 25 executive summaries to key executives at leading semiconductor firms.Several of the parties contacted executed non-disclosure agreements to perform due diligence on our patent portfolio and our senior executives attended meetings with senior personnel of interested parties.From these discussions, it was apparent that our excessive debt was the most frequently citied reason for passing on an investment or seriously considering an offer for the whole company, in addition to concerns over integration and deteriorating market conditions.One offer communicated to us under a non-disclosure agreement was $1 million to settle all outstanding debt and $3 million of the publicly traded securities of the potential acquirer for all outstanding shares of Arkados.The offer was not accepted. In December 2008, Bushido Capital Partners, a Secured Debenture holder purporting to act as agent for all Secured Debenture holders, insisted that we hire Dignitas Partners LLC, which according to its website is “a traditional merchant bank and private equity firm that focuses on creating long-term value via industry specific strategic partnerships” to find a buyer for our assets.We entered into a finders agreement with Dignitas and cooperated with Dignitas in providing information to interested parties as Dignitas requested, as well as engaging in - 13 - numerous telephone and in-person meetings.While we were not kept regularly informed of Dignitas’s activities on our behalf, we believe that Dignitas solicited buyers of patent portfolios of numerous electronics firms to purchase intellectual property from us.Dignitas produced one interested party engaged in the manufacture and sale of wire and cable to whom we provided extensive due diligence information and engaged in several negotiations.The results of such negotiation were that on June 8, 2009, the prospective purchaser informed Oleg Logvinov, our then CEO, that it had determined that our business was too far from the prospective purchaser’s core business to pursue. We entered into a memorandum of understanding with ST in February 2008 to evaluate the opportunity to cooperate to design, manufacture and market chip set compliant with HomePlug AV specifications and in September 2008, entered into a Joint Development, Commercialization and License Agreement with ST, expanding the scope of the parties collaboration.This agreement was suspended in connection with the License and will be terminated in connection with the Asset Sale.During the course of our efforts to restructure outstanding debt and finance Arkados in 2009, we offered ST an opportunity to participate in the financing as an investor and presented various debt restructuring proposals to several accredited investors, including ST.We provided ST with information about our plan to settle outstanding debt and, pursuant to a non-disclosure agreement, with the assistance of Instream Capital Partners, detailed information concerning our finances and various financing proposals we were discussing with potential investors.In November 2009, following our unsuccessful efforts at obtaining sufficient commitments for financing to fund our plan to settle outstanding debt and finance our operations, ST indicated that while it was not inclined to make a minority investment, it would consider a broader technology licensing arrangement with us, provided the proceeds of such licensing arrangement together with capital to be raised by Arkados would be sufficient to fund our plan to settle outstanding debt and assure our viability to fully perform our obligations under the 2008 Joint Development Agreement.In June 2010, we still were not able to obtain financing commitments sufficient to either restructure our outstanding debt or support our operations but nevertheless continued to collaborate with ST pursuant to the Joint Development Agreement.On July28, 2010, Andreas Typaldos, our Chairman and currently also our Acting CEO, Oleg Logvinov, our then President and CEO and a Bridge Note holder and financial consultant met with senior executives of ST at ST’s headquarters in Geneva, Switzerland.At the meeting several alternatives for settling our outstanding debt and financing our business were discussed including the possibility that ST consider purchasing our Semiconductor Business.On September 15, 2010, ST delivered a confidential letter to us outlining possible terms of a purchase of assets and hiring certain of our employees suggesting a purchase price of $7 million for our semiconductor assets.We replied that the suggested price was insufficient and a dialogue with ST and our secured creditors ensued.On October 5, 2010, members of senior management of ST met with officers of Arkados and representatives of our secured creditors at the offices of ST’s counsel in New York to discuss the offer.We delivered a letter to ST on October 7, 2010 outlining our position on the possible sale of our semiconductor assets and suggested a purchase price of $13.5 million plus the cost of our operations from the date the proposal was accepted to the date of closing.On October 18, 2010, ST delivered a letter to us containing a revised proposal for the purchase of assets and suggested a purchase price of $11 million and conditioning the signing of a definitive agreement on our negotiating settlements of secured debt, amounts owed to employees and a portion of our unsecured debt, which we accepted on October 22, 2010.During the period from October 22 to December 23, 2010, ST continued detailed due diligence and we negotiated with secured creditors and large unsecured creditors for settlements in accordance with the terms of the revised proposal. - 14 - On December 1, 2009, our board of directors appointed Harris Cohen to a Special Committee of one member to review and evaluate proposals related to the negotiation and settlement with holders of our outstanding Secured Debentures.Due to the fact that (i)Mr. Cohen is the only independent director without an personal interest in either Secured Debentures or past due salary; (ii)discussion with ST changed from an investment proposal to a license and finally to an asset purchase; and (iii)any such proposal would involve a settlement with holders of outstanding Secured Debentures, this Special Committee was advised of all matters concerning the proposed Asset Sale and Purchase Agreement and the Special Committee was asked to review the proposed Asset Sale and Purchase Agreement and report its recommendation to our board of directors.Thereafter the Special Committee reviewed and recommended that our board of directors approve and declare the advisability of the Asset Sale, the Purchase Agreement and the License.On December 17, 2010, our directors, relying on the advice of the Special Committee, unanimously approved the Asset Sale, the Purchase Agreement and the License after determining that we could not, despite efforts during the last two years, raise capital sufficient to fund development and marketing of semiconductors and that the Asset Sale, the Purchase Agreement and the License are consistent with obtaining value for our semiconductor assets, the proceeds of which would: (i)allow us to settle, at the closing, all of our outstanding secured debt, which is substantial (approximately $20 million); (ii)provide us with an opportunity to settle our outstanding unsecured debt, which in the absence of such Asset Sale would not be possible; and (iii)allow us to focus on the development and marketing of consumer electronics which incorporate powerline marketing technology.In light of these considerations, our board of directors concluded that the Asset Sale and the License are in the best interest of Arkados, its stockholders and creditors and adopted additional formal resolutions authorizing the execution of the Purchase Agreement, License and the Ancillary Agreements by written consent on December 23, 2010. Reasons for the Asset Sale In reaching its decision to recommend the approval of the Asset Sale, the Purchase Agreement and the License, the Special Committee considered a number of factors, including the following: · Information regarding the financial performance, business operations, capital requirements and future prospects of Arkados.The Special Committee reviewed the likelihood of realizing a long-term value equal to or greater than the value offered by ST US.The Special Committee determined that the ability to obtain such value would depend on numerous factors, many of which were speculative or uncertain.These factors included our ability to raise additional financing and whether we would be able to generate sufficient revenues in the future to fund our development activities and maintain our organization.In light of these uncertainties, particularly in the context of our past inability to raise sufficient capital so long as the Secured Debentures were outstanding, the Special Committee determined that the interests of our stockholders and unsecured creditors were better served by the sale of assets to ST US and the settlement of the outstanding Secured Debentures for approximately 45% of the amount due. - 15 - · The terms of the Purchase Agreement, including the price, the proposed structure of the transaction, ST US’s financial strength and the fact that financing is not a condition to the Asset Sale. · The process engaged in by Arkados management and our investment bankers, which included discussions with potential acquirors of our assets, strategic partnering and financing, and the view of the Special Committee that it was unlikely that a superior offer for the assets would arise and be consummated. · Current industry, economic and market conditions in the semiconductor industry. · Our inability after exploring various alternatives to find any acceptable sources of additional financing or strategic partners. · The lack of alternatives to the sale of the assets, other than filing for bankruptcy protection, and the Special Committee's belief that the sale of the assets to ST USrepresented the highest value we could realize from the assets in the absence of substantial additional and immediate financing. · Mounting threats on the part of executives and engineering staff to resign because of non-payment of salaries and benefits, which would have significantly impaired the value of the company as a going concern. The foregoing addresses the material information and factors considered by the Special Committee and our board of directors in their consideration of the Asset Sale, the Purchase Agreement, the License and the ancillary agreements.In view of the variety of factors and the amount of information considered, neither the Special Committee nor our board of directors found it practicable to provide specific assessments of, quantify or otherwise assign relative weights to the specific factors considered in reaching their determinations.The determination to approve the Asset Sale, the Purchase Agreement, the License and the ancillary agreements was made after consideration of all of the factors taken as a whole.In addition, the Special Committee and individual members of our board of directors may have given different weights to different factors and may have considered other factors. Absence of a Fairness Opinion Neither the Special Committee nor our board of directors obtained a fairness opinion in connection with the Asset Sale.Nevertheless, the Special Committee and our board of directors believe that the consideration to be received by Arkados in the Asset Sale is fair to Arkados from a financial point of view.Among other things, notwithstanding extensive efforts to do so, we had been unable to locate any other potential buyers of our assets, except a tentative offer from a competitor at less than 36% of the amount offered by ST US in an 25% cash / 75% equity transaction.In addition, at the time of the execution of the Purchase Agreement and the License, we were without additional financing to fund our operating expenses and our only other alternatives would have been to shut down our operations or file for bankruptcy protection.Under either of these alternatives, it is likely that we would have realized substantially less value than in the Asset Sale. - 16 - Use of Proceeds Substantially all of the proceeds received pursuant to the License and which will be received at the closing of the Asset Sale, after payment of expenses related to the transactions, have been and will be used to settle approximately $20 million of our outstandingSecured Debentures (initially due December 28, 2008) issued during the period from December 2004 to August 31, 2008 and pay employees $1.4 million of $5.2 million of unpaid salaries.The remainder of the proceeds received by Arkados will be used to pay other creditors and expenses incurred in connection with the Asset Sale to the extent funds are available to do so. As a condition to entering into the Purchase Agreement and the License, ST US required that we have written settlement agreements and releases with all of our secured creditors as well as all of our employees.Under the settlement agreements with secured creditors, the secured creditors agreed to settle the entire amount owed pursuant to the Secured Debentures, approximately $20,000,000, for an aggregate amount of $8,990,225, of which $5,467,548 was payable out of proceeds from the $7,000,000 license fee under the License, and $3,479,099 will be paid at the closing out of proceeds from the Asset Sale.In exchange for the settlement amount, the secured creditors agreed to release their security interest in Arkados’s assets and release Arkados from any and all additional claims, if any, that the secured creditors may have against Arkados.The secured creditors also agreed that ST and its affiliates are third party beneficiaries to the settlement agreements. Under the settlement agreements with our employees, the employees agreed to accept an aggregate of $1,429,941 and an amount of Arkados common stock to be negotiated after the closing as payment for back wages owed to them by Arkados.The cash payment was paid to employees out of a portion of the license fee paid to us by ST US when we entered into the License. Also, as a condition to entering into the Purchase Agreement and the License, we entered into standstill agreements with holders of approximately $2,100,000 of unsecured debt pursuant to which those unsecured creditors agreed, among other things, not to exercise remedies that they may have as creditors of Arkados, not to sell or transfer their debt, to release ST and its affiliates from any and all claims that they may have against ST, if any, and not to sue ST for any dealings that the creditors had with Arkados. Also prior to entering into the Purchase Agreement and the License, certain of our creditors, including Andreas Typaldos, our chairman, released Arkados from an aggregate $401,000 of unsecured debt in exchange for aggregate 10,025,000 shares of common stock ($0.04 per share) . Of the $401,000 of unsecured debt released, Mr. Typaldos released$225,000 and the balance was released by unaffiliated creditors.The debt due to Mr. Typaldos arose from cash advances previously made to us in the form of working capital loans and from unpaid fees under a consulting agreement between Arkados and Mr. Typaldos entered into in 2004. - 17 - Accordingly, at the time we entered into the Purchase Agreement and the License, we had entered into agreements to settle or otherwise satisfy approximately$20 million of secured debt and $5,070,510 of payroll and other employee claims (of which $3,640,570 remains to be settled for an unspecified amount of shares of Arkados common stock) which will significantly improve our balance sheet upon completion of the Asset Sale.After those settlements, we will still owe the following amounts to the classes of unsecured creditors indicated in the table below. Employee Claims $ Subordinated Notes Bridge Notes Accounts Payable TOTAL $ * * Does not include $936,906 of payroll taxes and related penalties and interest payable accrued by an entity which developed assets purchased by us in 2004.We purchased the asset from a secured creditor that foreclosed on the assets following a default by the entity that developed the assets and do not believe the liabilities are our responsability but have elected to carry the liability on our balance sheet until the statute of limitation runs on any potential claim. After paying the settlement amounts that we have committed to as the time of signing the Purchase Agreement and the License and transaction expenses, we estimate that we will have $284,833 remaining from the proceeds of the Asset Sale and the License, less operating expenses that we incur between signing the Purchase Agreement and the closing of the Asset Sale.Our intention is to further improve our balance sheet and thereby improve our ability to raise capital to pursue our Systems Business after the closing of the Asset Sale, by settling with our remaining creditors, i.e. holders of the Subordinated Notes and Bridge Notes and our vendors to whom we owe money, and as a condition to the closing of the Asset Sale, we must obtain agreements from most of our unsecured creditors acknowledging that ST and its affiliates are not assuming and are not liable for Arkados’s debts or obligations and agreeing to release any claims against ST and its affiliates, if any.ST US may waive or modify this or any other condition that is not fully satisfied, but is under no obligation to do so. We may enter into further agreements with ST US in order to close the Asset Sale if this condition is not fully satisfied, however, as of the date of this Information Statement, no agreements have been reached.Any such agreement that affects either the timing or amount of payments to either secured creditors or unsecured creditors that have claims which might impair our ability to convey clear title for any assets to ST US, will require the approval of such creditors, in their sole discretion. Because we will only have a fraction of the amount of cash required to satisfy our remaining unsecured debt and accounts payable, it is likely that settlements with unsecured creditors will predominately be in the form of Arkados stock or extended payment terms.Additional settlement agreements with our creditors will be disclosed in future filings with the SEC consistent with our reporting obligations pursuant to SEC rules and regulations.To the extent such agreements involve the issuance of equity, such settlements will have to either be pursuant to a registration statement filed and effective under the Securities Act of 1933, as amended (the “Securities Act”), or pursuant to one or more exemptionsfrom such registration such as exemptions for transactions not involving a public offeringunder Section 4(2) of the Securities Act and Rule 506 of Regulation D thereunder or the statutory exemption set forth in Section 3(a)(9) of the Securities Act for securities exchanged for outstanding securities of the same issuer without the payment of fees to solicit the exchange.If we are successful in settling all or most of our outstanding debts, we believe that we will be in a much better - 18 - position to secure additional financing required to pursue the Systems Business that we will retain after the Asset Sale.We have entered into agreements with several creditors (and expect to enter into more such agreements after the date of this information statement for the issuance of an unspecified amount of shares of our common stock that provides that such creditors will be offered the right to convert their debt remaining after a partial cash payment at the Closing of the Asset Sale at the same price any person agrees to convert their debt to equity.The agreement requires us to additional shares if we convert debt into equity at a lower price per share following their acceptance of such an offer.Solely for illustrative purposes, if all of the unsecured debt of $7,898,971 was exchanged for shares or share equivalents at the rate of $0.036 per share (the actual average reported closing price for the ten trading days ended April 4, 2011), we would be required to issue 219,415,861 shares.That number of shares exceeds the amount of our currently authorized and unissued shares of common stock and therefore the issuance would be subject to an amendment of our certificate of incorporation to issue such shares or our board of directors authorizing the issuance of a voting convertible preferred stock, with little or no preference to the rights of common stockholders, that automatically converted into common stock upon the due authorization and filing of an amendment authorizing the issuance ofsufficient amount of common stock to satisfy our obligation to issue such shares. Our common stockholders will not receive any proceeds from this transaction.Our current stockholders will retain their equity interest in Arkados, but will suffer significant dilution as a result of any settlements of debt in exchange for shares of our stock.The sale will not result in any changes in the rights of our stockholders. Plans After the Asset Sale Upon the completion of the Asset Sale, we will have limited ongoing business operations, consisting principally of continuing to support customers that utilize Arkados chips and solutions in consumer products.We have not yet determined what our strategic direction will be following the consummation of the Asset Sale and are considering the following possible alternatives. · Continuing and Expanding the Systems Business.Depending on our ability to settle outstanding unsecured debt and raise capital following the Asset Sale, we may decide tocontinue and expand the Systems Business emphasizing the design, marketing and sale of integrated powerline solutions for consumer products such as whole house audio and the development of Smart Grid applications and developing applications that use powerline communications to monitor and control heating and cooling for multiple unit dwellings. · Wind Down the Business and Dissolve.We may decide to cease all of our operations and seek stockholder approval of a plan of liquidation and dissolution so that we may liquidate all of our remaining assets, pay our known liabilities, distribute any remaining cash on hand and dissolve. · Seek Bankruptcy Protection.We may elect to seek protection under bankruptcy laws after the closing of the Asset Sale as a means of liquidating our remaining assets and paying our creditors. - 19 - At this time, we cannot predict which (if any) of these options we will pursue, although, as mentioned above, we are hopeful that we can obtain further financing to continue the Systems Business.Whichever option we ultimately decide to pursue, we anticipate setting aside a portion of the proceeds from the Asset Sale for potential expenses in connection with a wind down of our business. Our board of directors will have sole authority and discretion with respect to which of the above options or other options we will pursue.The determination will in large part be determined by the availability of financing and what success we have in settling our remaining debt.Accordingly, except in the case of a distribution as part of a plan of liquidation and dissolution, as required by Delaware law, no additional or subsequent vote of the stockholders will be required to approve any such distribution. Governmental and Regulatory Matters We are not aware of any governmental or regulatory approvals required in connection with the proposed Asset Sale other than compliance with applicable securities laws and applicable provisions of the Delaware General Corporation Law. Accounting Treatment On the closing date, we will remove the assets sold in the Asset Sale from our consolidated balance sheet and record a gain or loss on the sale of such assets equal to the difference between the net assets disposed of (including related intangibles) and the purchase price received.See “Pro Forma Consolidated Balance Sheet” (which appears as Note 9 to the Consolidated Financial Statements for the Interim Period beginning on page 54). Certain Federal Income Tax Consequences The following summary of the anticipated federal income tax consequences to Arkados of the proposed Asset Sale is not intended as tax advice and is not intended to be a complete description of the federal income tax consequences of the proposed Asset Sale.No assurance can be given that future legislation, regulations, administrative interpretations or court decisions will not significantly change these conclusions (possibly with retroactive effect). At present, we anticipate recognizing a gain for federal income tax purposes on the Asset Sale equal to the difference between the purchase price (less transaction costs) and our tax basis in the assets being sold.The gain will be taxed at our top marginal tax rate.However, we anticipate using prior and any current year net operating losses to offset the gain recognized on the Asset Sale.The Asset Sale may produce tax liability in certain states which may not be offset by our net operating loss carryforwards in those certain states due to state statutes limiting the use of such net operating loss carryforwards. The Asset Sale will not produce any separate and independent federal income tax consequences to our stockholders. - 20 - Interests of Certain Persons The following table sets forth with respect to officers, directors, principal stockholders of Arkados and the members of such persons’ families and affiliated family trusts and partnerships, the amount of principal, interest and penalties outstanding and the amount which the holders have agreed to accept in full settlement of such obligations at closing from the proceeds of the Asset Sale: Debenture Holder Relationship to Arkados Outstanding P+I Nov 30 2010 Payment at Closing Andreas Typaldos Family Limited Partnership Family limited partnershipcontrolled by Andreas Typaldos, Chairman, Acting CEO and principal stockholder $ $ Andreas Typaldos Chairman, Acting CEO and principal stockholder Kathryn Typaldos Daughter of Andreas Typaldos Cargo Holdings LLC Limited liability company owned equally by Gennaro Vendome, Director and Renee Typaldos, wife to Andreas Typaldos William H. Carson Director Gennaro Vendome Director Total $ $ Arkados paid the following to officers in partial settlement of unpaid compensation out of the proceeds of the License: Larry Crawford, CFO (resigned effective January 31, 2011) $ Oleg Logvinov, CEO and a director (resigned effective December 24, 2010) $ Grant Ogata, Acting CEO and a director (appointed December 24, 2010 and resigned February, 2011) $ No Appraisal Rights Under Delaware law, the corporate actions described in this Information Statement will not afford to stockholders the opportunity to dissent from the actions described herein or to receive an agreed or judicially appraised value for their shares. - 21 - THE PURCHASE AGREEMENT The following discussion of the material terms and conditions of the Purchase Agreement is qualified in its entirety by reference to the provisions of the Purchase Agreement, which is attached to this Information Statement as Annex A and incorporated herein by reference. Purchased Assets Under the terms of the Purchase Agreement, ST US will purchase from Arkados Group, Inc., Arkados, Inc. and Arkados Wireless Technologies, Inc. (collectively, “Arkados”) Arkados’s assets related to Arkados's business of designing, developing and selling semiconductor products that incorporate powerline communications and networking technology and offering services relating thereto (the “Semiconductor Business”).The assets to be purchased include, among others: · all of Arkados’s intellectual property assets; · specified contracts, including intellectual property licenses; · all furniture, fixtures, equipment, machinery, tools, vehicles, office equipment, supplies, computers, telephones and other tangible personal property; · all permits required for the conduct of the Semiconductor Business; · all rights to any actions to the extent related to the Semiconductor Business or the purchased assets; · all prepaid expenses, credits, claims, security, refunds, rights of recovery, rights of set-off, rights of recoupment, deposits, charges, sums and fees received on account of the contracts to be assigned to ST US; · all of Arkados’s rights under warranties, indemnities and all similar rights against third parties to the extent related to any purchased assets; · all business relationships related to the purchased assets; · all insurance benefits, including rights and proceeds, arising from or relating to the purchased assets; and · certain books and records relating to the Semiconductor Business. Excluded Assets The following assets and properties will be excluded from the assets being purchased: · specified contracts, including intellectual property licenses and leases; · the corporate seals, organizational documents, minute books, stock books, tax returns, books of account or other records having to do with the corporate organization of Arkados; · the assets, properties and rights, other than intellectual property assets, used exclusively in Arkados’s retained business of system design and the integration of semiconductor products into integrated products of other manufacturers (the “Systems Business”); · the rights which accrue or will accrue to Arkados under the documents related to the Asset Sale; · any assets sold or otherwise disposed of in the ordinary course of operation of the Semiconductor Business and not in violation of the Purchase Agreement during the period from the date of the Purchase Agreement until the closing date; and - 22 - · all rights in connection with, and assets of, any benefit plan of Arkados. Assumed Liabilities ST US will not assume any liabilities of Arkados other than post-closing performance obligations in respect of the contracts to be assigned to ST US. Excluded Liabilities Arkados will retain responsibility for the payment of all of its other liabilities and obligations, including the following: · any liabilities of Arkados arising or incurred in connection with the negotiation, preparation, investigation and performance of the Purchase Agreement, the other transaction documents and the transactions contemplated thereby, including fees and expenses of counsel, accountants, consultants, advisers, investment bankers and others; · any liability for (i) taxes of Arkados or relating to the Semiconductor Business or the purchased assets for any pre-closing tax period; (ii) taxes that arise out of the consummation of the transactions contemplated by the Purchase Agreement with certain exceptions; or (iii) other taxes of Arkados; · any liabilities relating to or arising out of the assets not purchased by ST US; · any liabilities in respect of any pending or threatened action arising out of, relating to or otherwise in respect of the operation of the Semiconductor Business or the purchased assets to the extent such action relates to operations on or prior to the closing date; · any product liability or similar claim for injury to a person or property which arises out of or is based upon any express or implied representation, warranty, agreement or guaranty made by Arkados, or by reason of the improper performance or malfunctioning of a product, improper design or manufacture, failure to adequately package, label or warn of hazards or other related product defects of any products at any time manufactured or sold or any service performed by Arkados; · any recall, design defect or similar claims of any products manufactured or sold or any service performed by Arkados; · any liabilities of Arkados arising under or in connection with any benefit plan of Arkados; · any liabilities of Arkados to or with respect to any present or former employees, agents or independent contractors of Arkados, including any liabilities associated with any claims for wages, commissions, bonuses, incentives, recognition awards, - 23 - benefits, workers’ compensation, disability, severance, retention, termination or other payments; · any environmental claims, or liabilities under environmental laws, to the extent arising out of or relating to facts, circumstances or conditions existing on or prior to the closing or otherwise to the extent arising out of any actions or omissions of Arkados; · any liabilities of the Semiconductor Business relating to or arising from unfulfilled commitments, quotations, purchase orders or customer orders; · any liabilities to indemnify, reimburse or advance amounts to any present or former officer, director, employee or agent of Arkados (including with respect to any breach of fiduciary obligations by same), with certain exceptions; · any liabilities under the contracts not assumed by ST US; · any liabilities associated with any debt, loans or credit facilities of Arkados and/or the Semiconductor Business owing to any creditor; · any liabilities associated with any trade payables or any amounts owed by Arkados and/or the Semiconductor Business to any trade counterpart or any other counterpart; and · any liabilities arising out of, in respect of or in connection with the failure by Arkados or any of its affiliates to comply with any law or governmental order. Purchase Price The aggregate consideration payable to Arkados under the Purchase Agreement and the License (describedbelow) is $11 million, $7 million of which is a license fee and the remaining $4 million of which is payable at closing. The Closing Subject to the terms of the Purchase Agreement, the closing of the Asset Sale will take place on the second business day following satisfaction or waiver of the conditions to the obligations of the parties under the Purchase Agreement or on such other date as the parties mutually agree.It is currently anticipated that the closing will occur inMay. Representations and Warranties The Purchase Agreement contains various representations and warranties of Arkados regarding the Semiconductor Business and Arkados, including, among others, representations and warranties with respect to the following: · the corporate organization and qualification of Arkados; · corporate and governmental authorizations required for Arkados to enter into and deliver the Purchase Agreement and the ancillary agreements and perform its obligations thereunder; · noncontravention of the transaction documents with Arkados’s governing documents, or with applicable laws and regulations; required consents and notifications; and capitalization of Arkados; - 24 - · accuracy of financial statements; · absence of certain changes, events and conditions; · intellectual property licenses and other contracts that may be assumed by ST US; · title to the purchased assets and liens; sufficiency and condition of purchased assets; · leased property; · intellectual property; · inventory; · indebtedness and accounts payable; · material suppliers and licensors; · insurance; · legal proceedings and governmental orders; · compliance with laws and permits; · environmental matters; · employee benefit plans and employment matters; · tax matters; and · lack of any finder’s fee. The Purchase Agreement also contains representations and warranties of ST US's, including representations and warranties as to ST US’ corporate existence and authority, corporate and government authorizations, noncontravention of certain specified matters, lack of any finder’s fee and absence of litigation. For a description of the survivability of the representations and warranties and related indemnification provisions, see “The Purchase Agreement-Survival of Representations and Warranties; Indemnification.” Operations Pending Closing During the period from the date of the Purchase Agreement to the closing, Arkados agreed to, among other things: · preserve and maintain all permits required for the conduct of the Semiconductor Business as currently conducted for the ownership and use of the purchased assets; · pay taxes and other obligations of the Semiconductor Business when due; · maintain the purchased properties and assets in the same condition as they were on the date of the Purchase Agreement, subject to reasonable wear and tear; - 25 - · not sell, assign, license, transfer, convey, lease or otherwise dispose of any of the purchased assets or allow the purchased assets to become subject to any additional lien or encumbrance; · not incur any additional secured indebtedness or guarantee the indebtedness of any person; · defend and protect the purchased properties and assets from infringement or usurpation; · as requested by ST US, perform all obligations under assigned contracts on behalf of ST US and at ST US’s sole expense or delegate to ST US performance under the contract and remit all payment received on account of such performance to ST US within five business days after receipt; · maintain books and records in accordance with past practice; · comply in all material respects with all laws applicable to the conduct of the Semiconductor Business or the ownership and use of the purchased assets; · not issue any shares of common stock of Arkados or any other voting securities or securities convertible into or exercisable for voting securities of Arkados, unless the holders thereof irrevocably agree to vote to approve the transactions contemplated by the Purchase Agreement pursuant to a written agreement acceptable to ST US in its reasonable discretion in the event such a vote is required or desired; and · not take or permit any action that would cause certain changes, events or conditions to occur. No Solicitation Arkados agreed not to (i)encourage, solicit, initiate, facilitate or continue inquiries regarding any proposal for acquisition of all or any portion of the Semiconductor Business or the purchased assets; (ii)enter into discussions or negotiations with, or provide any information to, any person concerning a possible acquisition proposal; or (iii)enter into any agreements or other instruments regarding an acquisition proposal.Arkados also agreed to immediately cease and cause to be terminated all existing discussions or negotiations with any persons conducted with respect to, or that could lead to, an acquisition proposal. Arkados also agreed to promptly advise ST US of any such acquisition proposal, any request for information with respect to any acquisition proposal, or any inquiry with respect to or which could reasonably be expected to result in an acquisition proposal, the material terms and conditions of such request, acquisition proposal or inquiry, and the identity of the person making the same. Employee and Employee Benefit Matters Due to Arkados’s financial condition, Arkados was not able to meet its payroll obligations.Accordingly, with Arkados’s consent, ST US offered employment to most of Arkados’s employees and the employees accepted those offers on the date Arkados and ST US executed the Purchase Agreement and the License. - 26 - Arkados is responsible for any compensation or other amounts payable to its employees, including hourly pay, commission, bonus, salary, accrued vacations, fringe, pension or profit sharing benefits, or severance pay for any period relating to employment prior to the date of the Purchase Agreement. Arkados is also responsible for the satisfaction of all claims for medical, dental, life insurance, health accident or disability benefits brought by or in respect of its employees or agents which claims relate to events occurring prior to the date of the Purchase Agreement and all worker’s compensation claims of its employees or agents which relate to events occurring prior to the date of the Purchase Agreement. Tax Matters All transfer, documentary, sales, use, stamp, registration, value added and other such taxes and fees incurred in connection with the Purchase Agreement and the other transaction documents are to be paid by ST US.Arkados will, at its own expense, timely file any tax return or other document with respect to such taxes or fees. Closing Conditions Conditions to Obligations of ST US.The obligations of ST US to consummate the transactions contemplated by the Purchase Agreement are subject to the fulfillment or waiver, at or prior to the closing, of certain conditions, including the following: · the representations and warranties of Arkados contained in the Purchase Agreement, the other transaction documents and in any certificate or other writing delivered by such party pursuant thereto will be true and correct in all respects, or in all materials respects, as the case may be, as of the date of the Purchase Agreement and as of the closing date (except that representations and warranties that by their terms speak as of a specified date need be true and correct, or true and correct in all material respects, as the case may be, only as of such specified date); · Arkados will have performed and complied with in all material respects all of its respective obligations required to be performed by it at or prior to the closing date; · no action shall have been instituted or threatened to restrain or prohibit the transactions and, as of the closing date, there will be no action pending or threatened against or affecting Arkados or the purchased assets alleging that the intellectual property assets have been misappropriated or that Arkados do not own or have the right to transfer the intellectual property assets or the intellectual property licenses or that the conduct of the Semiconductor Business infringes on intellectual property rights of any other person; · there shall not have been any material loss, damage or destruction to or of any of the purchased assets between the date of the Purchase Agreement and the closing date; · there shall have been no material adverse effect on the Semiconductor Business or the purchased assets since May 31, 2010, except to the extent such changes result from a lack of working capital: - 27 - · no injunction or decree prohibiting or materially restricting or delaying the consummation of the transactions shall have been issued by any governmental authority and remain in force; · all required approvals, consents, notices, filings and waivers, including effective stockholder approvals and clearance of this Schedule 14C Information Statement by the Securities and Exchange Commission and mailing of this Information Statement to Arkados’s stockholders, shall have been received, and executed counterparts thereof shall have been delivered to ST US at or prior to the closing and any waiting periods shall have expired; · the settlement agreements delivered to ST US on the date of the Purchase Agreement shall be in full force and effect as of the closing date, and the additional settlement agreements or acknowledgments that ST US and its affiliates are not liable for the debts or obligations of Arkados to be delivered at closing shall have been obtained and delivered to ST US; · Arkados shall have delivered to ST US duly executed counterparts to the transaction documents other than the Purchase Agreement and certain other documents and deliveries; · ST US shall have received all permits that are necessary for it to conduct the Semiconductor Business as conducted by Arkados as of the closing date; · all encumbrances relating to the purchased assets shall have been released in full, other than certain permitted encumbrances, all title issues disclosed shall have been corrected to ST US’ reasonable satisfaction, and Arkados shall have delivered to ST US's written evidence, in form satisfactory to ST US in its sole discretion, of the release of such encumbrances and the correction of such title issues; · Arkados shall have delivered to ST US a duly executed termination of the Joint Development, Commercialization and License Agreement, dated September 2, 2008, by and between Arkados, Inc. and STMicroelectronics N.V., in form and substance reasonably satisfactory to ST US, which shall terminate such agreement without further obligation owing by either party thereto; · ST US shall have received from Arkados a schedule setting forth the book value as of the closing date of the various items included in the purchased assets; · ST US shall have received from Arkados certificates as to its non-foreign status as of the closing date in conformity with the Treasury Regulations, which certificates shall state that Arkados is not a “foreign person” within the meaning of the Treasury Regulations; · all breaches and defaults under the contracts to be assigned to ST US shall have been cured by Arkados and ST US shall have received written evidence thereof reasonably satisfactory to it; and · ST US shall have received from Arkados updated schedules of indebtedness and accounts payable. Conditions to Obligations of Arkados.The obligations of Arkados to consummate the - 28 - transactions contemplated by the Purchase Agreement are subject to the fulfillment or waiver, at or prior to the closing, of certain conditions, including the following: · the representations and warranties of ST US contained in the Purchase Agreement, the other transaction documents and in any certificate or other writing delivered by such party pursuant thereto will be true and correct in all respects, or in all materials respects, as the case may be, as of the date of the Purchase Agreement and as of the closing date (except that representations and warranties that by their terms speak as of a specified date need be true and correct, or true and correct in all material respects, as the case may be, only as of such specified date); · ST US will have performed and complied with in all material respects all of its respective obligations required to be performed by them at or prior to the closing date; · no injunction or decree prohibiting or materially restricting or delaying the consummation of the transactions shall have been issued by any governmental authority and remain in force; · ST US shall have delivered to Arkados duly executed counterparts to the transaction documents other than the Purchase Agreement and certain other documents and deliveries; and · ST US shall have delivered to Arkados a duly executed termination of the Joint Development, Commercialization and License Agreement, dated September2, 2008, by and between Arkados, Inc. and STMicroelectronics N.V., in form and substance reasonably satisfactory to Arkados, which shall terminate such agreement without further obligation owing by either party thereto. Termination The Purchase Agreement may be terminated at any time prior to the closing as follows: · by the mutual written consent of Arkados and ST US; · by ST US by written notice to Arkados if: (i)ST US is not then in material breach of any provision of the Purchase Agreement and there has been a breach, inaccuracy in or failure to perform any representation, warranty, covenant or agreement made by Arkados pursuant to the Purchase Agreement that would give rise to the failure of certain conditions and such breach, inaccuracy or failure has not been cured by Arkados within twenty days of Arkados’s receipt of written notice of such breach from ST US; or (ii)any condition to ST US’s obligation to close shall not have been, or if it becomes apparent that any of such conditions will not be, fulfilled by September15, 2011, unless such failure shall be due to the failure of ST US to perform or comply with any of the covenants, agreements or conditions of the Purchase Agreement to be performed or complied with by it prior to the closing; · by Arkados by written notice to ST US if: (i)Arkados are not then in material breach of any provision of the Purchase Agreement and there has been a breach, inaccuracy in or failure to perform any representation, warranty, covenant or - 29 - agreement made by ST US pursuant to the Purchase Agreement that would give rise to the failure of certain conditions and such breach, inaccuracy or failure has not been cured by ST US within twenty days of ST US’s receipt of written notice of such breach from Arkados; or (ii)any condition to Arkados’s obligation to close shall not have been, or if it becomes apparent that any of such conditions will not be, fulfilled by September15, 2011, unless such failure shall be due to the failure of Arkados to perform or comply with any of the covenants, agreements or conditions of the Purchase Agreement to be performed or complied with by them prior to the closing; · by ST US or Arkados in the event that (i)there shall be any law that makes consummation of the transactions contemplated by the Purchase Agreement illegal or otherwise prohibited or (ii)any governmental authority shall have issued a governmental order restraining or enjoining the transactions and such governmental order shall have become final and non-appealable; or · by ST US if Arkados: (i)cease to do business as a going concern; (ii)file a voluntary petition in bankruptcy or a voluntary petition or an answer seeking reorganization, an arrangement, the adjustment of its debts, or for any relief under the applicable bankruptcy or insolvency laws; (iii)apply for the appointment of a receiver or trustee for themselves or for all or substantial part of its properties; (iv)make an assignment for the benefit of creditors; or (v)have filed against them an involuntary petition in bankruptcy or seeking reorganization, an arrangement, readjustment of its debts or for any relief under the applicable bankruptcy or other insolvency laws; and any one of the foregoing actions referenced in this clause (v)remains undismissed or undischarged for thirty days. If the Purchase Agreement is terminated as provided above, there will be no liability on the part of either party except for an obligation of Arkados not to publicly disclose the transactions without prior written consent of ST US and no party will be relieved from any liability for any breach of any provision of the Purchase Agreement. Survival of Representation and Warranties; Indemnification All representations and warranties of the parties contained in or made pursuant to the Purchase Agreement will survive the closing for a period of twenty four months following the closing date, except that: · representations and warranties related to organization and qualification of Arkados, authority of Arkados, organization of ST US and authority of ST US will survive indefinitely; and · representations and warranties related to title to purchased assets, condition and sufficiency of assets, intellectual property, employee benefit plans, taxes, and brokers will survive for the full period of all applicable statutes of limitations plus sixty days. Arkados will indemnify, defend and hold ST US and its affiliates and their respective representatives harmless from any and all losses, damages, costs, expenses, liabilities, obligations and claims of any kind which result from: - 30 - · any inaccuracy in or breach of any of the representations or warranties of Arkados contained in the Purchase Agreement or in any agreement or certificate or instrument delivered by or on behalf of Arkados; · any breach or non-fulfillment of any covenant, agreement or obligation to be performed by Arkados pursuant to the Purchase Agreement or any agreement or certificate or instrument delivered by or on behalf of Arkados; · any excluded asset or any excluded liability; or · any third party claim based upon, resulting from or arising out of the business, operations, properties, assets or obligations of Arkados, or any of its affiliates, with certain exceptions, conducted, existing or arising on or prior to the closing date. ST US will indemnify, defend and hold Arkados and its affiliates and their respective representatives harmless from any and all losses, damages, costs, expenses, liabilities, obligations and claims of any kind which result from: · any inaccuracy in or breach of any of the representations or warranties of ST US contained in the Purchase Agreement or in any agreement or certificate or instrument delivered by or on behalf of ST US; · any breach or non-fulfillment of any covenant, agreement or obligation to be performed by ST US pursuant to the Purchase Agreement or any agreement or certificate or instrument delivered by or on behalf of ST US; or · any post-closing contract obligations. Expenses ST US and Arkados are responsible for paying all costs and expenses, including the fees and disbursements of any counsel and accountants retained by them, incurred by them in connection with the preparation, execution, delivery and performance of the Purchase Agreement, the other transaction documents and the transactions contemplated thereby, whether or not the transactions are consummated. Ancillary Agreements License. The following discussion of the License is qualified in its entirety by reference to the provisions of the License, which is attached to this Information Statement as Annex B and incorporated herein by reference. To finance the payment of a settlement of a substantial portion of outstanding secured debt and the payment of a portion of its employment liabilities, and thereby facilitate the Arkados’s efforts to seek financing for its Systems Business, Arkados entered into a license agreement as of the date of the Purchase Agreement pursuant to which they licensed all of its intellectual property to ST US in exchange for an upfront, lump sum license fee of $7 million. - 31 - Pursuant to the License, Arkados granted to ST US and its affiliates a worldwide, non-exclusive, irrevocable, sublicensable, fully paid-up license to exploit all intellectual property and intellectual property assets owned or licensable by Arkados and/or any of its affiliates for any purpose, including without limitation to make, have made, use, sell, offer to sell, import, export, distribute, copy, display, make derivative works, and practice any method or process in relation thereto.Arkados also granted to ST US and its affiliates a worldwide, nonexclusive, irrevocable, sublicensable, fully paid-up sublicense under Arkados’s intellectual property licenses, with such sublicenses equal in breadth to the licenses held by Arkados. As of the date of License, Arkados delivered and ST US took possession of the intellectual property assets. Employee Settlement Agreements at Signing of Purchase Agreement. As a condition to ST US entering into the Purchase Agreement, contemporaneously with the execution of the Purchase Agreement, Arkados entered into settlement agreements with its employees.In consideration of specified settlement amounts, Arkados’s employees released Arkados of and from any and all claims and liabilities of any kind whatsoever, which the employees had against Arkados, including, but not limited to, claims or rights relating to (i) service to Arkados as an employee, officer or director, (ii)for severance or vacation benefits, unpaid wages, salary or incentive payments, (iii)for breach of contract, wrongful discharge, impairment of economic opportunity, defamation, intentional infliction of emotional harm or other tort and (iv)claims or rights under any federal, state, common or local laws relating to discrimination, employment, wages, hours, or any other terms and conditions of employment.The employees acknowledged and agreed that they have no ownership interest or other interest in any assets of Arkados.The employees also covenanted, with certain exceptions, not to sue or to institute or cause to be instituted any action in any federal, state, or local agency or court against Arkados. Secured Creditor Settlement Agreements at Signing of Purchase Agreement. As a condition to ST US entering into the Purchase Agreement, contemporaneously with the execution of the Purchase Agreement, Arkados entered into settlement agreements with its secured creditors.In consideration of and subject to receipt of specified settlement amounts, Arkados’s secured creditors released Arkados of and from any and all claims and liabilities of any kind whatsoever, which the secured creditors had or may have in the future against Arkados, including, but not limited to, all claims relating to amounts owing to the creditors and any rights previously granted to the secured creditors to acquire securities of Arkados by exercise of option, warrant, conversion right or any other means under certain securities purchase agreements and related transaction documents.Upon payment of the settlement amounts, all liens, security interests, encumbrances, charges, pledges and mortgages on the properties and assets of Arkados granted to or held by the secured creditors in connection were released, terminated and discharged.Arkados granted similar releases to the secured creditors.The parties also covenanted, with certain exceptions, not to sue or to institute or cause to be instituted any action in any federal, state, or local agency or court against the other party. Certain of these secured creditors were paid their settlement amounts out of the $7 million license fee on the date of the execution of the Purchase Agreement and the License.The remaining secured creditors will be paid their settlement amounts at closing. Unsecured Creditor Releases at Signing of Purchase Agreement. As a condition to ST US entering into the Purchase Agreement, contemporaneously with the execution of the Purchase Agreement, Arkados obtained from - 32 - a number of its unsecured creditors acknowledgments that ST US and its affiliates are not liable for the debts and obligations of Arkados.In consideration of and subject to receipt of specified release amounts and the closing of the Asset Sale, Arkados’s unsecured creditors also agreed to release ST US and its affiliates of and from any and all claims and liabilities of any kind whatsoever, which the unsecured creditors may have, if any, against ST US arising out of or related to the unsecured creditors’ dealings with Arkados, including, but not limited to, all claims relating to amounts owing to the unsecured creditors or securities issued by Arkados.The unsecured creditors acknowledged and agreed that they have no ownership interest or other interest in any assets of Arkados.The unsecured creditors also covenanted, with certain exceptions, not to sue or to institute or cause to be instituted any action in any federal, state, or local agency or court against Arkados. Arkados must deliver similar acknowledgements and releases from other unsecured creditors as a condition to ST US’s obligation to close. Voting Agreements at Signing of Purchase Agreement. As a condition to ST US entering into the Purchase Agreement, contemporaneously with the execution of the Purchase Agreement, ST US entered in voting agreements with certain stockholders of Arkados.Pursuant to those voting agreements, the stockholders agreed that they would not revoke their written consent to enter into the Purchase Agreement and the License, and will vote their shares against and not consent to, the approval of any (i)other proposal with respect to a sale of Arkados, a sale of all or substantially all of its assets or a merger or consolidation or any similar transaction with respect to Arkados, (ii) reorganization, recapitalization, liquidation or winding-up of Arkados or any other extraordinary transaction involving Arkados or (iii) corporate action the consummation of which would frustrate the purposes, or prevent or delay the consummation of the transactions contemplated by the Purchase Agreement or the License. ST US to Arkados License Agreement at Closing. As a condition to closing, ST US will enter into a License Agreement (the “ST US License”) with Arkados for intellectual property related to the Systems Business.Pursuant to the ST US License, ST US will grant to Arkados, under its rights in the specified intellectual property, a worldwide, non-exclusive, non-sublicensable, non-transferable, fully paid-up license to make, have made, use, sell, offer to sell, import, export, and distribute products or services solely within the field of the business of services relating to the Systems Business; provided, that under no circumstances shall the Systems Business involve the design, development or sale of semiconductor products, platforms or services that compete with the Semiconductor Business.ST US will not grant to Arkados a license to any intellectual property that is developed by or for ST US or that is or has been acquired by ST US in any manner other than by means of the Purchase Agreement. - 33 - INFORMATION ABOUT ARKADOS Description of Arkados’s Business Arkados is principally engaged in developing and marketing technology and solutions that enable standard electrical wires to carry digital information, such as broadband communication, multimedia, smart energy and smart grid data, and networking.We conduct these activities principally through Arkados, Inc., which is a wholly owned subsidiary.In September 2006, we changed our corporate name from CDKnet.com, Inc., to its current form to align our corporate identity with the “Arkados” brand of system-on-chip (SoC) semiconductors developed by our subsidiary. Until we entered into the Purchase Agreement and the License, we operated as a“fabless” semiconductor company, meaning we designed and produced semiconductors without owning and operating a fabrication facility.Assuming we continue the systems part of our business following the closing of the Asset Sale, our activities will consist primarily of marketing system applications and applying the expertise garnered by consultants engaged by Arkados for certain aspects of the development work related to the semiconductor operation that are the subject of the Asset Sale to develop new consumer powerline products and Smart Grid applications.We offered and may continue to offer our customers complete hardware and software design solutions that allow them to build devices that will distribute audio, video, voice, and data content throughout the whole house, building, or “smart-grid” infrastructure, but will no longer be directly involved in the design and manufacture of the microprocessor chips that drive them.We provided both hardware and software engines for a wide variety of products that enable high-speed digital transmission of music, movies, video, voice, smart grid applications, and broadband data over the existing infrastructure of electrical power lines.Our turnkey system solutions are designed to be used inside products for both consumers and industry.For example, consumer products (such as the Arkados-powered whole-house audio systems from Russound and NuVo Technologies currently being sold to consumers) can use Arkados solutions as part of a connected home entertainment and computing network, while industry can implement Arkados solutions as a part of a utility company’s “smart grid” and “green energy” solutions. Corporate Background On May 24, 2004, we filed a merger certificate completing the acquisition of Miletos, Inc., a previously unaffiliated Delaware corporation (the “Merger”). The consideration for this Merger was 16,090,577 restricted shares of our common stock and the assumption of certain liabilities of Miletos’ predecessor and former controlling equity holders. The merger was completed according to the terms of an Agreement and Plan of Merger dated as of May 7, 2004. Miletos merged into a wholly owned subsidiary we formed for the merger which then changed its name to “Arkados, Inc.”. On March 3, 2007 we completed the merger of Arkados Wireless Technologies, Inc., our wholly owned subsidiary (“Merger Sub”) with Aster Wireless, Inc. a Delaware corporation (“Aster”) pursuant to an Agreement and Plan of Merger dated February 13, 2007 by and among Merger Sub and Arkados Group, Inc. In this merger, we acquired synergistic talent and technology which has helped improve the reliability and quality of audio streaming in our current generation chipset and we believe will help deliver our next-generation chips to market more quickly, with richer capabilities. This will translate to a better competitive position in the marketplace.The technology enhances the reliable distribution of multimedia content, potentially over multiple distribution media, and is designed to be embedded in new consumer electronics products and accessories for audio, video distribution, set-top boxes and other multimedia entertainment appliances. Products and Technology Comprising the Assets to be Sold to ST Our highly integrated semiconductors provide internet or network connections over existing electric lines for new consumer electronic products and smart grid applications.Our solutions can also be used for bridging legacy products with newer home networking and broadband communications technologies. Our platform solutions consist of an integrated package of hardware, firmware and software designed to enable our customers to develop differentiated products in a cost-effective manner with a short time-to-market.We plan to provide our customers with systems including ST US SoC’s including customizable, high functionality firmware, and software development kits to allow them to rapidly develop and differentiate their products.As a result, we expect be able to reduce our customers’ investment in costly and time-consuming internal firmware and software development for their products, and from having to source different firmware and software for their end products from multiple suppliers. - 34 - Our firmware, which was sold as a bundled solution with our SoCs, includes a real-time operating system and a set of application specific modules that support a wide range of functions including Web-based management, audio distribution, traffic classifications, etc.Our software platform includes a comprehensive suite of components, such as device link libraries and drivers, tools, sample code and documentation to create applications that would allow a wide range of networking devices and networked multimedia appliances. Technology Currently, our SoCs are based on the specifications developed by the HomePlug Powerline Alliance and TIA-1113 standards (these SoCs are used inside products being shipped by Russound and NuVo).We had begun development of a HomePlug® AV based AI-2100 SoC designed to be interoperable with three established powerline standards: TIA-1113/HomePlug 1.0, HomePlug AV, and the recently confirmed IEEE 1901 Baseline Standard.The chip also was designed to offer support for the Inter PHY Communication Protocol (IPP) as defined by the IEEE P1901 Working Group, and which is scheduled to be included in the upcoming ITU-T G.hn standard.The AI-2100 SoC was being developed and manufactured under an agreement with ST that has been suspended under the License and will be terminated as part of the Asset Sale. Semiconductors We have a number of design wins that employ our first SoC, the Arkados AI-1100, which was released in 2007.The device supports applications such as whole-house music streaming, whole-house internet access, and can be used in IPTV set-top boxes designed to decode and display standard definition video content from sources as varied as surveillance cameras and YouTube on regular TVs throughout the home.This turnkey solution features a programmable MAC and an on-chip ARM 9 application processor.Its fully HomePlug 1.0 compliant MAC/PHY and Arkados extensions and software provide increased performance and future proofing.The whole-house audio systems currently shipping from Russound, NuVo and IOGEAR take advantage of these features. Our planned next generation SoC, the AI-2100, was conceived to be backwards compatible with the AI-1000 andfeature an enhanced embedded Quality of Service (QoS) engine which supports video flows for low jitter, lip synch and low latency delivery.This chip was being developed and manufactured under an agreement with ST.This agreement was suspended in connection with the License, will be terminated in connection with the Asset Sale.At the closing of the Asset Sale, ST US and Arkados will enter into a non-exclusive license whereby ST US will grant Arkados a worldwide, non-exclusive, non-sublicensable, non-transferable, fully paid-up license to use certain patents to make, have made, use, sell, offer to sell, import, export, and distribute products or services relating to the system design and the integration of semiconductor products into integrated products of other manufacturers, including providing consulting services, which we refer to as the “Systems Business.” The information below under the sub-captions “Software”, “Networked Consumer Electronics”, “Smart Energy and Utility Company Applications” and “Services” describes the type of Systems Business activities we were engaged in at the time we entered into the Purchase Agreement. Software In our view, today’s digital products are incomplete without an array of software components that enable both device-to-device communications and robust product features.We provide our customers with a host of software components that run directly on our chips, further reducing development time.These software components include application-level features (such as our Direct-to-Speaker™ multi-channel audio synchronization, networking and internet, online gaming, etc.) embedded application support software (audio compression/decompression, internet radio support, GUI support, video drivers, etc.), Quality of Service engine, traffic management, and TCP/IP components.We developed custom software components for NuVo, IOGEAR, and Russound in the whole-house audio systems that these companies are now shipping. - 35 - Networked Consumer Electronics As broadband access to the home is becoming ubiquitous, home networking and connectivity demands for digital home applications continue to grow – extending the internet, and the services that travel on it, to every corner of the house. The promise of sending digital communications over common powerlines is now being realized, and our products serve several large and growing markets: retail consumer electronic products, whole-house audio installations, smart-grid utility company applications, broadband-over-powerline internet access, and the distribution of internet-based services.Specifically, our customers Russound and NuVo are shipping audio systems that incorporate our solutions to combine whole-house music with features such as intercom, online access to services such as Rhapsody and Sirius, iPod connectivity, and DLNA-based media discovery and playback from locally networked devices. Software creating full turnkey solutions incorporating the our AI-1100 has already received a number of design wins, and is the engine behind the creation of reasonably-priced multi-room audio and video distribution products for the retail consumer market.Products in the market now feature iPoddocking stations and multimedia in-home systems that can be placed anywhere in the home, with no additional wiring needed. As a subset of this market, the whole-house audio market category has been particularly active.Our solutions offer a way to create both retail and custom audio systems with features and functionality heretofore available only in very expensive custom audio installations.Our customers include Checkolite, Devolo AG, IOGEAR, Gigafast, NuVo Technologies, Russound, Tatung, and Zinwell. Two customers in particular, Russound and Nuvo have begun shipping their whole-house systems that use our chips and software.Both whole-house audio systems have won major industry awards from CEDIA, CePRO, and CES.Russound selected the AI-1100 chip and our software for use in both its iBridge Power Dock, and its Collage Powerline Media and Intercom System, and NuVo selected our solutions for multiple components of its Renovia system.Both systems are shipping to custom installers worldwide. These high-end custom audio systems, which address the existing home market (expanding from their primary market target of newly constructed homes), can feature up to 12 separate audio zones and can process a wide range of sources of audio content which can be streamed from any digital or legacy analog source. Russound is a leading custom multi-room audio distribution system manufacturer that selected the AI-1100 for use in a number of products.We have received initial volume commitments and NREs (Non-Recurring Engineering) valued over $1.2 million from customers in this area, of which over $212,595 has been recognized through May 31, 2010.Our chips can also power cameras, video endpoints, and sensors for other installed home systems, such as surveillance systems. Smart Energy and Utility Company Applications Another large potential market for our solutions relates to energy conservation, the “green” applications that help utility companies and their customers save both money and energy.For example, “Smart Grid” applications (Green Energy, demand response, energy efficiency and grid modernization – i.e., reduction of carbon emissions) and home/building automation (such as controlling air conditioner thermostats remotely) represent large and attractive opportunities given today’s surging energy costs.We have registered design wins at MainNet and Corporate Systems Engineering. - 36 - Services An additional potential market for the Arkados platform is for subscription music services.Our software and chips enable the distribution of Internet music services (e.g., Rhapsody, Yahoo!Music, AOL Music, Shoutcast services), and Russound’s Collage, with its access to the Rhapsody music service, is the first Arkados-powered solution to implement this feature. Competition Arkados faces strong competition as a solution provider, a technology developer of standards-based powerline technologies, as well as from other technologies also focused on our target markets.We believe we have had success despite our lack of capital and therefore manpower because of our ability to develop SoC/software solutions that help our customers to create full-featured products that are cost-effective and can be brought to market quickly. Some manufacturers have attempted to add HomePlug-based chips to their existing products.This “bolt-on” approach often leads to products that are functional; however, the end product can be very expensive with decreased margins. Arkados’s solutions offer a completely different approach.By incorporating a processor and multiple interfaces into the same chip that houses HomePlug communication technology, and by providing application level software that runs on the chip which was developed over the years to optimize streaming of music and video over power line, Arkados presents a more cost-effective and more flexible strategy to bring products to market. Primary competition for “no new wires” multi-room distribution of audio and video content comes from use of Radio Frequency (RF) technology. In general, the costs using RF technology to distribute content is lower than power line.However, any type of RF technology have a limitation on range as well as potential for more interference compared to power line communication technology.Therefore, Arkados, as well as our customers like Russound and Nuvo Technologies, believe that power line communication is more reliable for whole house coverage of distributed multi-media content without rewiring the home with cables. Markets for our products are highly competitive and we expect that competition will continue to increase. We compete with other solution providers of multi-room distribution of music, video, and data using wireless technologies. Our competitive strategy has been to provide reliable and cost-effective integrated products bundled with software that is designed to support a turnkey approach for a variety of applications. We believe this approach, coupled with the benefits of powerline communications technology, allows us to effectively compete due the following aspects: · Due to embedded HomePlug standard technology, we believe our product performance includes unique features such as whole-house connectivity, high throughput, ease of setup, and Quality-of-service mechanisms that preserve a positive end-user experience · Due to the integration of our system-on-chip and firmware solutions, we believe our potential customers will benefit from quicker time-to-market, a competitive bill-of-materials cost, an enhanced feature set, and lower development costs · Due to our reliance on international technology standards, we believe our solutions are able comply with regulatory requirements on a global basis. - 37 - Since Arkados will no longer be involved in design and selling of semiconductor chips and Arkados will not be selling basic commodity network routers or home Ethernet-to-powerline bridge networking products, we will not compete with large semiconductor or data networking companies.We face competition from smaller design companies or Original Design Manufacturers (ODMs) who design “connected home” products. Today, most of such companies are using Radio Frequency wireless technologies rather than power line communication products. It is possible that such established players will begin to focus on powerline networking technology, as well as recent or new entrants in the field. Many of our potential competitors may have substantially greater financial, engineering, manufacturing, marketing, technical, distribution and other resources, broader product lines, greater intellectual property rights, and longer relationships with customers than we have. As a provider of powerline home connectivity integrated circuits, we face additional competition from other home connectivity technologies such as twisted pair cable, coaxial cable and wireless media. Despite the broad array of different technologies deployed to date, we believe those technologies that do not require new wires such as HomePNA, MoCA, 802.11 and other wireless alternatives, will provide competition to powerline solutions. Our executive offices are located at 87 Fairfield Road, Fairfield, New Jersey 07004. Beneficial Ownership The following table sets forth certain information known to us about the beneficial ownership of our Common Stock, as of March 31, 2011, by each beneficial owner of more than five percent of our Common Stock.Except as otherwise indicated, each person has sole voting and investment power with respect to all shares shown as beneficially owned,subject to community property laws where applicable. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class (1) Andreas Typaldos 44 West 77th Street New York, NY 15,717,438 (2) 34.8% Based upon 45,176,671 shares of Common Stock outstanding as of March 31, 2011 and with respect to each stockholder, the number of shares which would be outstanding upon the exercise by such stockholder of outstanding rights to acquire stock, either upon exercise of outstanding options, warrants or conversion of other securities exercisable within 60 days. Includes (i) 1,327,270 shares owned by Renee Typaldos, Mr. Typaldos’ wife, of which 577,270 may be acquired upon the conversion of notes and exercise of warrants held by a limited liability company in which Mrs. Typaldos has a 50% interest; (ii) 4,940,168 shares owned by the Andreas Typaldos Family Limited Partnership, of which Mrs. Typaldos is the sole general partner; (iii) 2,000,000 shares owned by Patras Holdings LLC, a limited liability company of which Mr. Typaldos is the managing member; and (iv) 750,000 shares held by Mr. Typaldos’ minor child and (v) 6,700,000 shares held by Mr. Typaldos.Does not include 15,485,163 shares which may be obtained upon the conversion of outstanding notes and the exercise of outstanding warrants held by Mr. Typaldos and the Andreas Typaldos Family Limited Partnership which are subject to a contractual limiting conversion or exercise which can be waived on 60 days notice. - 38 - We believe that all persons have full voting and investment power with respect to the shares. Under the rules of the Commission, a person (or group of persons) is deemed to be a “beneficial owner” of a security if he or she, directly or indirectly, has or shares a power to vote or to direct the voting of such security.Accordingly, more than one person may be deemed to be a beneficial owner of the same security.A person is also deemed to be a beneficial owner of any security, which the person has the right to acquire within 60 days, such as convertible notes, warrants or options to purchase shares of Common Stock. The following table sets forth certain information known to us regarding the beneficial ownership our Common Stock, as of March 31, 2011 by our directors.Except as otherwise indicated,each person has sole voting and investment power with respect to all shares shown asbeneficiallyowned,subject to communityproperty laws where applicable. Name of Beneficial Owner or Number of Persons in Group Amount and Nature of Beneficial Ownership Percent of Class (1) Andreas Typaldos 15,717,438 (2) 34.8% William H. Carson 475,904 (3) 1.1% Gennaro Vendome 1,345,188 (4) 3.0% Harris Cohen 300,000 (5) 0.7% All directors as a group (4 persons) 17,838,530 (6) 39.4% Andreas Typaldos- Based upon 15,717,438 shares of Common Stock outstanding as of March 31, 2011 and with respect to each stockholder, the number of shares which would be outstanding upon the exercise by such stockholder of outstanding rights to acquire stock, either upon exercise of outstanding options, warrants or conversion of other securities exercisable within 60 days. Andreas Typaldos-Includes (i) 1,327,270 shares owned by Renee Typaldos, Mr. Typaldos’ wife, of which 577,270 may be acquired upon the conversion of notes and exercise of warrants held by a limited liability company in which Mrs. Typaldos has a 50% interest; (ii) 5,390,167 shares owned by the Andreas Typaldos Family Limited Partnership, of which Mrs. Typaldos is the sole general partner; (iii) 2,000,000 shares owned by Patras Holdings LLC, a limited liability company of which Mr. Typaldos is the managing member; and (iv) 750,000 shares held by Mr. Typaldos’ minor child.Does not include 14,485,163 shares which may be obtained upon the conversion of outstanding notes and the exercise of outstanding warrants held by Mr. Typaldos and the Andreas Typaldos Family Limited Partnership which are subject to a contractual limiting conversion or exercise which can be waived on 60 days notice. - 39 - Bill Carson-Includes 185,904 shares, 160,000 shares held jointly with his wife, 10,000 shares owned by his son and 120,000 shares which may be acquired within 60 days of March 31, 2011upon the exercise of outstanding options. Gennaro Vendome-Includes 675,015 shares, including 100,000 shares held by his wife, Laura and 120,000 shares which may be acquired upon the exercise of outstanding options and 550,173 which may be acquired upon the conversion of notes and exercise of warrants held by a limited liability company in which Mr. Vendome has a 5% interest. Harris Cohen- Includes 100,000 shares and 200,000 shares that may be acquired upon the exercise of certain warrants held by Mr. Cohen. Includes a total of 1,567,443 shares which may be obtained by the nameddirectors or person whose ownership is attributed to them upon the exercise of outstanding options and warrants and conversion of outstanding convertible securities.See Notes (2) through (6) Beneficial ownership is determined in accordance with the rules of the Commission generally includes voting or investment power with respect to securities.In accordance with Commission rules, shares of Common Stock that may be acquired upon exercise of stock options or warrants which are currently exercisable or which become exercisable within 60 days of the date of the table are deemed beneficially owned by the optionees.Subject to community property laws, whereapplicable, the persons or entities named in the table above have sole voting and investmentpower with respect to all shares of the Common Stock indicated as beneficially owned by them. - 40 - ARKADOS FINANCIAL STATEMENTS AND INFORMATION Our financial statements begin on the following page. - 41 - Annual Financial Statements Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Arkados Group, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Arkados Group, Inc. and subsidiaries (A Development Stage Enterprise) as of May 31, 2010 and May 31, 2009, and the related consolidated statements of operations, stockholders’ deficiency, and cash flows for each of the years ended May 31, 2010 and 2009and for the period June 1, 2004 to May 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We did not audit the financial statements for the period March 24, 2004 (inception) to May 31, 2004 which reflects total revenues and a net loss of $0 and $693,833, respectively, of the cumulative totals. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of May 31, 2010 and May 31, 2009, and the results of its operations and cash flows for each of the years ended May 31, 2010 and 2009 and for the period June 1, 2004 to May 31, 2010 in conformity with generally accepted accounting principles in the United States. The accompanying financial statements have been prepared assuming that Arkados Group, Inc. will continue as a going concern. As more fully described in Note 2, the Company has incurred recurring operating losses and will have to obtain additional capital to sustain operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments to reflect the possible effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. By: /s/ Sherb & Co., LLP SHERB & CO, LLP Certified Public Accountants New York, New York September 13, 2010 - 42 - ARKADOS GROUP, INC. and Subsidiaries Consolidated Balance Sheet (A Development Stage Enterprise) May 31, Current Assets: Cash $ $ Accounts receivable, net Inventory Total Current Assets Deferred financing costs Equipment, net Intangible assets, net Prepaid and other assets $ $ Liabilities and Stockholders’ Deficiency Current Liabilities: Accrued expense and other liabilities $ $ Related party debt Notespayable Payroll taxes and related penalties and interest payable Convertible Debntures Total Current Liabilities Convertible Debentures, including related party debt — Commitments and Contingencies — Stockholders’ Deficiency Convertible Preferred Stock - $.0001 par value; 5,000,000 shares authorized, zero shares outstanding — Common stock, $.0001 par value, 100,000,000 shares authorized, 32,738,397 and 34,926,261,issued and outstanding in 2009 and 2010, respectively Additional Paid in capital Treasury Stock Accumulated Deficit during development stage Total Stockholders’deficiency $ $ See notes to consolidated financial statements. - 43 - ARKADOS GROUP, INC. and Subsidiaries Consolidated Statement of Operations (A Development Stage Enterprise) Cumulative During the Development Stage (March 24, 2004 to Year Ended May 31, May 31, 2010) (Unaudited) Net Sales $ $ $ Cost of Goods Sold Gross Profit Research and Development Expenses General and Administrative Expenses Net Loss From Operations ) ) ) Interest Income (Expense) Net Loss Before Income Taxes ) ) ) Provision for Income Taxes (Benefit) ) ) Net Loss $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted Average of Common Shares Outstanding - basic and diluted See notes to consolidated financial statements - 44 - ARKADOS GROUP, INC. and Subsidiaries Consolidated Statement of Stockholders’ Deficiency (A Development Stage Enterprise) Inception March 24, 2004 to May 31, 2004 and the Years Ended May 31, 2005-May 31, 2010 Accumulated Deficit Additional During Total Preferred Stock Common Stock Paid in Development Treasury Stockholders’ Shares Amount Shares Amount Capital Stage Stock Deficiency Balance as of March 24, 2004 (Unaudited) Post foreclosure sale — $ — $ — $ Effect of Reorganization and Merger–May 24, 2004 — — — Sale of shares pursuant to PPM — — 84 — — Issuance of shares for settlement of debts — — 18 — — Amortization of stock compensation — Net loss (March 24,2004 to May 31, 2004)(Unaudited) — Balance as of May 31, 2004 — — Shares issued for services — — 58 — — Debt converted to equity — — 13 — — Issuance of options for services — Valuation of equity rights and beneficial conversion features of debt raise — Amortization of stock compensation — - 45 - ARKADOS GROUP, INC. and Subsidiaries Consolidated Statement of Stockholders’ Deficiency (A Development Stage Enterprise) Inception March 24, 2004 to May 31, 2004 and the Years Ended May 31, 2005-May 31, 2010 Net Loss — Balance as of May 31, 2005 — — Shares issued for services — — 8 — — Debt converted to equity — — 61 — — Shares issued for debt accommodations and penalties — — 47 — — Options issued for services — Valuation of equity rights and beneficial conversion features of debt raise — Amortization of stock compensation — Net Loss — Balance as of May 31, 2006 — $ — $ Shares issued for services — — 47 — — Options issued for services — Valuation of equity rights — Amortization of stock compensation — Exercise of options — — 17 — — Issuance of common stock for Aster Acquisition — Net loss — Balance as of May 31, 2007 — — Shares issued for services — — 20 — — Options issued for services — Valuation of equity rights — Amortization of stock compensation — - 46 - ARKADOS GROUP, INC. and Subsidiaries Consolidated Statement of Stockholders’ Deficiency (A Development Stage Enterprise) Inception March 24, 2004 to May 31, 2004 and the Years Ended May 31, 2005-May 31, 2010 Net Loss — Balance as of May 31, 2008 — — $ Shares issued for services — Private Placement Conversion of Debt 95 Options issued for services — Valuation of equity rights — Amortization of stock compensation — Exercise of options Net Loss — Balance as of May 31, 2009 — — $ Shares issued for services Private Placement Conversion of Debt Options issued for services Valuation of equity rights Amortization of stock compensation Exercise of options Net Loss Balance as of May 31, 2010 — — $ (16,000 ) $ See notes to consolidated financial statements. - 47 - ARKADOS GROUP, INC. and Subsidiaries Consolidated Statement of Cash Flow (A Development Stage Enterprise) Cumulative During the Development Stage (March 24, 2004 to Year EndedMay 31, May 31, 2010) Cash Flows From Operating Activities (Unaudited) Net Loss $ ) ) $ ) Adjustments to reconcile net loss to net cash provided by (used) in operating activities: Depreciation and Amortization Common stock and warrants issued for services Warrants and Beneficial Conversion Rights with Debt — Debt and Interest penalty — Changes to Assets and Liabilities: Accounts Recievable ) ) Inventory ) Deferred Expenses Prepaid and Other assets — ) Payroll taxes and related penalties and interest payable — — ) Related party payable — — Accounts Payable and accrued expenses Net Cash Provided by (Used) in Operating Activities ) ) Cash Flows from Investing Activities Purchases of capital expenditures and Patents ) — ) Net Cash Used in Investing Activities ) — ) Cash Provided by Financing Activities Related party payables — Note Payable Contribution of capital — Exercise of Stock Options Repayment of debt ) — ) Proceeds from convertible Debt — — Issuance of Debentures — — Repayment of related party payables — — ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash ) Cash, beginning of the period Cash, end of the period $ $ Supplemental disclosures of cash flow information: Conversion of debt for equity $ — — Conversion of accrued interest to debt $ — See notes to consolidated financial statements. - 48 - Arkados Group, Inc. & Subsidiaries (A Development Stage Enterprise) NOTES TO FINANCIAL STATEMENTS YEARS ENDED MAY 31, 2010 and 2009 1. DESCRIPTION OF BUSINESS Arkados Group, Inc. (the “Company”), pursuant to an “Agreement and Plan of Merger”, (“the Merger Agreement”) dated May 7, 2004 and consummated on May 24, 2004, merged a wholly owned subsidiary, CDK Merger Corp., with Miletos, Inc. (the “Merger”). CDK Merger Corp. was renamed “Arkados, Inc.” On August 30, 2006 the Company changed its name from CDKNET.COM, Inc. toArkados Group, Inc. All references to CDKNET.COM, Inc. have been changed accordingly. Since Arkados Group, Inc. and subsidiaries prior to May 7, 2004 had no meaningful operations, this merger has been recorded as a reorganization of Arkados, Inc. via a reverse merger with Arkados Group, Inc. The Company, a development stage enterprise, is a fabless semiconductor company providing integrated system-on-chip solutions that directly support networking, smart grid and multimedia applications.Arkados, “the HomePlug Applications Company,” delivers a universal platform that enables the effortless networking of home entertainment and computer devices using standard electricity lines. We also license some ingredient technologies for wireless multimedia solutions. The Company’s system-on-chip solutions are uniquely designed to drive a wide variety of powerline-communication solutions such as utility company “smart grid” applications, and powerline-enabled consumer electronics and home computing products, such as stereo components, radios, speakers, MP3 players, computers, televisions, gaming consoles, security cameras and cable and DSL modems. With Arkados’ solutions, customers can bring numerous sophisticated, full-featured products to market faster at a lower overall development cost using a single platform: the company’s versatile and programmable ArkTIC® platform. Arkados solutions leverage the benefits of standard powerline communications technologies that are used worldwide for in-building and to-the-home Broadband Powerline (“BPL”) applications.The Company is a member of an industry alliance of several companies referred to as the HomePlug Powerline Alliance, “HomePlug”, for developing the standard of such technologies and is a member of the IEEE P1901 working group. Miletos, Inc. was a newly established entity, which acquired the assets and business of Enikia, LLC in a public foreclosure sale on March 23, 2004 in exchange for the forgiveness of $4,000,000 of secured debt and the assumption of certain outstanding liabilities. The assets and certain liabilities acquired at the foreclosure sale have been recorded at historical cost basis. The new entity, Miletos, Inc. was predominately owned by a controlled group, which was the same controlled group of Enikia, LLC and the same group became majority holders. The accompanying financials have been presented on a development stage basis using March 24, 2004 as the date of inception. Pursuant to the Merger Agreement, the consideration for the merger consisted of 16,340,577 shares of the Company’s restricted common stock (250,000 of such common shares were contingent shares and were returned for cancellation as they were not called upon as a result of a breach of a warranty or representation) and 3,634,642 stock options at prices ranging from $.01 to $1.20 per share. In addition $950,200 was raised through the sale of equity for working capital of the Company. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Basis of Presentation - The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred net losses of approximately $42 million since inception including a net loss of over $11 million for the recent year ended May 31, 2010. Additionally, the Company had a net working capital deficiency and shareholders’ deficiencies at May 31, 2010 and 2009, and negative cash flow from operations since inception. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management expects to incur additional losses in the foreseeable future and recognizes the need to raise capital to remain viable. The accompanying consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. - 49 - b. Principles of consolidation - The consolidated financial statements include the accounts of Arkados Group, Inc. (the “Parent”), and it’s wholly owned subsidiaries. Intercompany accounts and transactions have been eliminated in consolidation. c. Business combinations-We account for acquired businesses using the purchase method of accounting which requires that the assets and liabilities assumed be recorded at the date of acquisition at their respective fair values. Because of the expertise required to value intangible assets and intellectual property research and development“IPR&D”, we typically engage a third party valuation firm to assist management in determining those values. Valuation of intangible assets and IPR&D entails significant estimates and assumptions including, but not limited to: determining the timing and expected costs to complete projects, estimating future cash flows from product sales, and developing appropriate discount rates and probability rates by project. We believe that the fair values assigned to the assets acquired and liabilities assumed are based on reasonable assumptions. To the extent actual results differ from those estimates, our future results of operations may be affected by incurring charges to our statements of operations. Additionally, estimates for purchase price allocations may change as subsequent information becomes available. d. Cash and cash equivalents - The Company considers investments in highly liquid instruments with a maturity of three months or less to be cash equivalents. e. Allowance for doubtful accounts - The Company records a bad debt expense / allowance based on management’s estimate of uncollectible accounts. The Company has not recorded any bad debt expense in each of the years ended May 31, 2009 and 2010 f. Equipment - Equipment is recorded at cost. Depreciation is provided on the straight-line method based upon the estimated useful lives of the respective assets. Equipment is being depreciated over a period of seven years. Maintenance, repairs and minor renewals are charged to operations as incurred, whereas the cost of significant betterments is capitalized. Upon the sale or retirement of property and equipment, the related costs and accumulated depreciation are eliminated from the accounts and gains or losses are reflected in operations. g. Impairment of Long-Lived Assets - The Company reviews long-lived assets, certain identifiable assets and goodwill related to those assets on a quarterly basis for impairment whenever circumstances and situations change such that there is an indication that the carrying amounts may not be recovered. To the extent there has been any impairment such impairment has been record in the statement of operations. h. Fair Value of Financial Instruments - The carrying value of cash, accounts receivable, other receivables, accounts payable and accrued expenses approximate their fair values based on the short-term maturity of these instruments. The carrying amounts of debt were also estimated to approximate fair value. The Company can not estimate the fair value of the remaining outstanding payroll taxes, penalties and interest recorded in connection with the merger. i. Revenue Recognition - The Company derives revenues from two sources – sales of products and revenues related to service and custom development activities.For product sales, revenue is recognized when our products are shipped to our customers. Shipping documents and the completion of any customer acceptance requirements, when applicable, are used to verify product delivery or that services have been rendered.Shipping costs are charged to cost of sales as incurred.For sales related to development, the Company recorded revenues pursuant to a number of term development contracts. The revenues are earned and recorded are based on pre-determined milestones. When revenues within a pre-determined milestone have been partially earned, the Company records such progress billings as “Revenues earned not yet billed.” Such revenues are billable under the terms of the arrangement once the milestone has been fully completed. The Company also monitors estimated costs to complete such long term contract to the revenues to be earned to ensure that if there is an estimated loss to record to complete their obligation to fulfill the terms of such development contract, such loss existed. As of May 31, 2010, there were no long term contracts for which revenues were yet to be earned outstanding. - 50 - j. Shipping and Handling Costs - Shipping and handling costs are normally FOB the Company’s factory. These costs are included in cost of goods sold. k. Inventory and Reserves – Inventories are stated on a first-in first-out basis at the lower of cost or market value. Cost includes fabricated wafers, purchased integrated circuits, subcontractor costs (such as assembly and test). Any write-down of inventory to reduce carrying value to lower of cost or market value is charged to cost of sales. l. Advertising Costs - All advertising costs, are expensed as incurred. The Company has not had any advertising costs in each of the last two years. m. Loss Per Share - Basic net loss per common share is computed by dividing net loss by the weighted average number of shares of common stock outstanding. For the years ended May 31, 2010 and 2009 diluted loss per share is the same as basic loss per share since the inclusion of approximately 23 and 23 million stock options and warrants, respectively,and as well as 23 and 24 million shares of common stock issuable upon conversion of convertible indebtedness, respectively,would be anti-dilutive. n. Stock Options – The Company adopted the FASB Guidance for, “Share Based Payments.” whichrequires companies to expense the value of employee stock options and similar awards and applies to all outstanding and vested stock-based awards. In computing the impact, the fair value of each option is estimated on the date of grant based on the Black-Scholes options-pricing model utilizing certain assumptions for a risk free interest rate; volatility; and expected remaining lives of the awards. The assumptions used in calculating the fair value of share-based payment awards represent management’s best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and the Company uses different assumptions, the Company’s stock-based compensation expense could be materially different in the future. In addition, the Company is required to estimate the expected forfeiture rate and only recognize expense for those shares expected to vest. In estimating the Company’s forfeiture rate, the Company analyzed its historical forfeiture rate, the remaining lives of unvested options, and the amount of vested options as a percentage of total options outstanding. If the Company’s actual forfeiture rate is materially different from its estimate, or if the Company reevaluates the forfeiture rate in the future, the stock-based compensation expense could be significantly different from what we have recorded in the current period. In accordance withthe FASB Guidance for the fair value of each option grant has been estimated as of the date of the grant using the Black-Scholes option pricing model with the following weighted average assumptions: The Company has recorded compensation expense for the years ended May 31, 2010 and, 2009, in the amounts of $1,176,759 and $1,860,929, respectively attributed to the issuance and vesting of common shares,stock options and warrants for services. Such amount is included general and administrative expenses on the statement of operations. For Years Ended May 31 Risk free interest rate 1.32-1.65% 2.13%-3.49% Expected life 3 years 1-4 years Dividend rate 0.0% 0.00% Expected volatility 206%-251% 64%-239% o. Use of Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period. Actual results could differ from those estimates. - 51 - p. Comprehensive Income – FASB Guidance for, “Reporting Comprehensive Income”, establishes standards for reporting and displaying comprehensive income, comprising net income and other non-owner changes in equity, in the financial statements. For all periods presented, comprehensive income was the same as net income. q. Research and Development – Research and Development expenses principally consist of costs surrounding the development of our ArkTIC® chip-and-software platform. This includes labor and equipment related to intellectual property development, manufacturing and development of test platforms, software development systems, certification testing systems, customer application support, licensing of appropriate technologies. Some development expenses are paid to outside consultants who perform work that is delivered to us. All research and development costs are expensed as incurred. r. Recent Accounting Pronouncements – In June 2009, the FASB issued guidance which will amend the Consolidation Topic of the Codification. The guidance addresses the effects of eliminating the qualifying special-purpose entity (QSPE) concept and responds to concerns over the transparency of enterprises’ involvement with variable interest entities (VIE’s). The guidance is effective beginning on January 1, 2010. We do not expect the adoption of this guidance to have an impact on our financial statements. All other new accounting pronouncements issued but not yet effective have been deemed not to be relevant. . - 52 - 3. ACQUISITION OF ASTER WIRELESS TECHNOLOGIES, INC. On March 3, 2007 we completed the merger (“Aster Merger) of Arkados Wireless Technologies, Inc., a wholly owned subsidiary of the Company (“Merger Sub”) with Aster Wireless, Inc. a Delaware corporation (“Aster”) pursuant to that Agreement and Plan of Merger dated February 13, 2007 by and among the Company, Merger Sub and Aster (the “Merger Agreement”).The assets and liabilities of Aster are recorded as of the acquisition date at their estimated fair values. The reported consolidated financial condition and results of operations of Arkados after completion of the Aster Merger reflects these values, but will not be restated retroactively to reflect the historical consolidated financial position or results of operations at Aster. Arkados issued 1,000,000 shares of Arkados common stock upon the cancellation of all shares of Aster capital stock outstanding.Under the terms of the Aster Merger, the Aster employees received 50% of their deferred payroll which was paid 50% in cash and the balance by the issuance of 78,564 shares of 50% in Arkados stock. The purchase price is as follows (table in thousands): Fair value of Arkados shares issued at closing $ Transaction costs incurred by Arkados 22 Purchase price $ The fair value of the Arkados shares used in determining the purchase price was $0.43 per share, which was the price of Arkados common stock on the day that the closing took place, March 2, 2007 The purchase price has been allocated based on a valuation of Aster’s tangible and intangible assets and liabilities an their following fair values (in thousands) Total current assets $ 20 Property and equipment and other assets 17 Intangible assets Total current liabilities ) Total $ - 53 - The Company’s 2007 consolidated statement of operations includes the results of operations from Aster from March 3, 2007 forward.The following table presents unaudited pro forma consolidated results of operations for Arkados for the years ended May 31, 2006 and 2007 as though the Aster acquisition was completed as of the beginning of each period. Year Ended May 31, 2006 Year Ended May 31, 2007 Net loss attributable to common shareholders $ ) $ ) Net loss per share attributable to common shareholders Basic and diluted $ ) $ ) Weighted average shares outstanding 4. CONCENTRATION OF CREDIT RISK The Company’s accounts receivable were concentrated with two customers.Accounts Receivable balances for the years ending May 31, 2010 and 2009 were $7,709 and $72,815, respectively on revenues of $295,870 and $763,040 for the same respective periods. The Company may periodically have cash in excess of $250,000, the Federal Deposit Insurance Corp. “FDIC” insurable limit. As of May 31, 2010 the cash balance was $16,345, which was $233,655 below the insurable limit. 5. EQUIPMENT At May 31, 2009 and May 31, 2010 equipment consists of the following: May 31, 2009 May 31, 2010 Furniture $ $ Computers Equipment Total 64,751 Less: Accumulated depreciation ) ) Net $ $ Depreciation expense for the years endedMay 31, 2010 and 2009 was $7,909 and $8,921, respectively. - 54 - 6. INTANGIBLE ASSETS At May 31, 2010 and May 31, 2009, the Company owned 40 patents and patents pending and 36 patents and patents pending, respectively, which are currently, being used in the development of the Company’s products. Excluding the value assigned to patents as part of the Aster acquisition, the Company had recorded $472,509 of gross patents costs and $465,984 of accumulated amortization as of May 31, 2010. The Company has allocated the intangible assets associated with the Aster acquisition to Personnel, Patents and Technology.The total value, the number of years to be amortized, and the annual expense associated with such amortization are contained in the table below. May 31 Total Intangible Assets $ $ Accum Amortization ) ) Net intangible assets $ $ Amortization for the next five years will be as follows: Fiscal year 2011 will be $76,982, fiscal year 2012 will be $57,996 and fiscal years 2013-2014 will each be $1,041 per year. - 55 - 7. PAYROLL TAX LIABILITIES Enikia was in arrears for several years in its payment of federal and state payroll taxes. Pursuant to the Merger Agreement, the Parent assumed up to $1.2 million of the delinquent payroll taxes due and outstanding with the remaining difference an assumed liability of the major shareholder of the Company. During the year ended May 31, 2006, the Company made payments to both Federal and State of NJ taxing authorities in the amount of $874,000. The payments represented payroll taxes withheld by Miletos from its employees but not remitted to the taxing authorities.During the year ended May 31, 2008, an additional $64,106 payment was made to the State of NJ for payment of payroll taxes. Currently, there is $937,000 still recorded on the Company’s books as due and outstanding to both the federal and state tax authorities for penalties and interest incurred by Enikia related to its payroll liabilities. The Company does not believe that it has a legal obligation to pay anything more to any taxing authority, but until such clearance is received from the appropriate agencies, the Company has elected to keep the liability on its books. 8. ACCRUED EXPENSES AND OTHER LIABILITIES As of May 31, 2010 and May 31, 2009, accrued expenses and other liabilities consist of the following approximate amounts: Year Ended May 31, Accounts payable $ $ Accrued compensation Accrued interest and penalties payable Liabilities assumed per merger agreement Accrued other $ $ 9. CONVERTIBLE DEBENTURES AND RELATED PARTY PAYABLES 10% Convertible Notes - During the period from March 18, 2005 to May 12, 2005, the Company issued $750,000 of 10% convertible extendable notes initially due June 8, 2005 (the “10% Notes”). The due date of the 10% Notes was extended at the Company’s option to September 8, 2005 by the Company’s payment of an extension fee aggregating $20,000 for the entire issue and paying interest due on the 10% Notes to June 8, 2005. The Company paid $37,500 of principal with related interest on September 18, 2005 in full payment of two of the outstanding notes and obtained the extension of the $712,500 then remaining notes by paying an additional sum of $20,000 and issuing 85,000 shares of common stock to the remaining holders of the 10% Notes. An expense of $76,500 was recorded related to the issuance of the 85,000 shares of common stock, using a share price of $.90. The Company paid $22,167 of principal pursuant to a mandatory prepayment provision in September, 2005. Principal and accrued interest on the 10% Notes are convertible at the holders’ option into shares of the Company’s common stock only after an event of - 56 - default, as defined in the Notes at the lower of $0.67 or the average closing bid price of the Company’s common stock on the ten trading days preceding conversion. The conversion right is limited in that it may not be exercised by a holder to the extent it would result in such holder becoming the beneficial owner of more than 4.99% of the Company’s common stock. The 10% Notes were issued with 825,000 of three year common stock warrant exercisable for $0.67 per share in the basis of one warrant for each $1 of principal. 2005 6% Convertible Notes - During the quarters ended August 31, 2005 and November 30, 2005, the Company raised $912,500 and $154,000, respectively,of gross proceeds from the private placement of an aggregate of 10.665 units (the “Units”) each consisting of $100,000 principal amount 6% convertible subordinated promissory notes (the “6% Notes”) and 14,286 detached warrants (the “Warrants”) to purchase a like number of shares of the Company’s common stock, for $0.35 per share. The Company issued an aggregate of 152,359 Warrants to the purchasers of the Units, which have been valued at $74,802 and have been amortized as interest expense over the term of the 6% Notes. In addition, the Company issued 238,213 common stock warrants exercisable at $0.65 as part compensation to the placement agent, which have been valued at $111,668 and will be amortized as interest expense along with other expenses of the offering. Both the $0.35 and $0.65 Warrants have a “net exercise” provision that permits the holder to convert the Warrants into shares of the Company’s common stock. The 6% Notes (1) are due July 7, 2007 with interest at the annual rate of 6% from the date of original issuance (increasing to 12% per annum from an event of default as defined in the 6% Notes); (2) are unsecured obligations of the Company and subordinated to senior secured loans to the Company (if any) from banks, finance companies and similar institutions that extend credit in the regular cause of such institution’s business; (3) are convertible, subject to certain conditions and at two different price levels ($1.125 and $1.575 for a period of twenty trading days following the bid price of common stock closing above $1.50 and $2.50, respectively, for a period of five consecutive trading days), into shares of common stock; and (4) may be redeemed by the Company in certain limited circumstances described below prior to maturity. Since the beneficial conversion feature of the 6% Notes is (at the lowest price) at a price greater than the market price of the stock upon issuance of the 6% Notes, no value has been estimated or recorded for the beneficial conversion feature. On July 6, 2007, the Company reached an agreement with more that the requisite holders of 2/3 of the outstanding $1,066,500 principal amount of 6% Convertible Subordinated Notes due July 7, 2007 to extend the due date of the Notes to June 30, 2008. In exchange for the amendment, the Company agreed to issue approximately 188,200 three year warrants to purchase shares of the Company’s common stock for $0.85 per share and lowered conversion prices in the Notes to $0.85. On July 9, 2008,Arkados Group Inc. (the “Company”) reached an agreement with more than the requisite holders of 2/3 of the outstanding $1,066,500 principal amount of 6% Convertible Subordinated Notes (the “Notes”) due June 30, 2008 to extend the due date of the Notes to June 30, 2009.In exchange for the amendment, the Company agreed to exchange approximately 876,100 shares of common stock, pro rata, for notes in the original principal amount of $306,618. During fiscal year 2010, the company defaulted on the repayment of $12,073,611 accrued interest and principal due the Company’s secured debt holders and $983,516 of unsecured loans. Conversion of Debt and Waiver On, July 9, 2008, the Company reached an agreement and waiver with the holders of the Trident Notes to the conversionof $306,618 of principal and interest (representing 25% of such principal and interest due as of June 30, 2008) in exchange for the issuance of approximately 876,100 shares of the Company’s Common Stock to the holders of the Company’s outstanding 6% Convertible Subordinated Notes due June 30, 2008, and the simultaneous amendment of the Trident Notes to extend the due date one year, from June 30, 2008 to June 30, 2009. On August 7, 2008, Arkados Group, Inc. and the holders of the requisite principal amount of outstanding 6% Secured Convertible Debentures due December 28, 2008 executed an agreement to amend the debentures and make certain waivers, concurrently with the closing of $750,000 of the private placement as follows: 1. In exchange for debentures aggregating 25% of the principal outstanding or $2,845,815.25, the Company will issue identical debentures, except the conversion price will be $0.25 rather than 0.85. - 57 - 2. In exchange for 25% of the outstanding warrants held by debenture holders, the Company will issue 2,332,131 warrants identical to the warrants surrendered, except that the warrant exercise price is reduced from $0.85 to $0.25 and the warrants are only exercisable for cash until December 1, 2008. 3. The due date of the debentures is extended six months to June 28, 2009, and will be extended another six months to December 28, 2009 if the Company raised equity financing, in the aggregated of more than $2,000,000 by the maturity date of the debentures, as amended. 4. Interest due on the debentures will be added to principal until maturity. 5. The holders of the Debentures and Warrants waive the right of first refusal and any anti-dilution adjustments with respect to Company financing of up to $3,000,000 at no less than $0.25 per share and 50% warrant coverage completed on or before October 31, 2008. Related Party Borrowings - Through December 19, 2005, the Company borrowed $253,075 from three directors and one stockholder. These advances were due on demand with interest at the annual rate of 6% and $225,000 was paid on January 10, 2006. See subsequent event for conversion of the remaining balance into shares of the Company’s common stock with the holders. From March 1, 2008 through May 31, 2008, the Company borrowed $177,700 from two directors.These advances were due on demand with interest at the annual rate of 6%. 6% Secured Debentures - On December 19, 2005, the Company borrowed $267,900 from one of the accredited investors that ultimately purchased 6% secured convertible debentures (the “6% Secured Debentures”) in the December 28, 2005 financing. The loan was made on an unsecured basis, was due on demand and was forgiven in exchange for $267,900 of the $2.0 million principal amount of the 6% Secured Debentures and related warrants. On December 28, 2005, the Company issued $2.0 million aggregate principal amount and authorized $3.5 million 6% Secured Debentures to three institutional investors. The 6% Secured Debentures have a term of three years and mature on December 28, 2008, pay interest at the rate of 6% per annum, initially payable semi-annually on January 1 and July 1 of each year beginning July 1, 2006, and are secured by a grant of a security interest into substantially all of the Company’s assets. The Company may elect to pay interest on the 6% Secured Debentures in cash or in shares of common stock, subject to certain conditions related to the market for such shares stock and the registration of the shares issuable upon conversion of the 6% Secured Debentures under the Securities Act of 1933, as amended (the “Securities Act”). The 6% Secured Debentures are convertible at any time at the option of the holder into shares of the Company’s common stock at a price of $0.85 per share, subject to adjustment as set forth therein. If, after the effective date of the registration statement we agreed to file under the Securities Act (the “Registration”), the closing price for the Company’s common stock exceeds $1.70 for any 20 consecutive trading days, The Company may, within one trading day after the end of such period, require the holders of the 6% Secured Debentures to immediately convert all or part of the then outstanding principal amount of their 6% Secured Debentures. The terms of the conversion rights also contain certain dilution provisions. The Company has reviewed the accounting for registration rights terms relating to the shares of common stock issuable upon the conversion and exercise, respectively, of the 6% Secured Convertible Debentures and related warrants under the recently adopted FSP EITF 00-19-2. The Company granted demand registration rights to the purchasers of the 6% Secured Debentures which requires the Company to file an initial registration 45 days following demand. Under the registration rights agreement, the Company incurs a penalty if it fails to file within the 45 day period or if the SEC had not declared the registration effective 90 days after filing. The holders of the 6% Secured Debentures have not demanded registration. The Company believes it can comply with a demand for registration in a timely manner and therefore no accrual for the registration rights penalties has been made.” On December 28, 2005, pursuant to the purchase agreements with the purchasers of the 6% Secured Debentures, the Company issued warrants to purchase an aggregate of 941,176 shares of common stock for $1.00 per share, on or prior to December 28, 2010 and short term warrants to purchase up to an aggregate of 941,176 additional shares of common stock for $0.85 per share, each subject to anti-dilution adjustments, including a “full ratchet down” to the purchasers of the 6% Secured Debentures. The short term warrants are exercisable at any time prior to the earlier of December 28, 2007 (subsequently changed to December 28, 2010) or twelve months after the effective date of the Registration Statement. If no effective registration statement is obtained after one year then such warrants have a cashless exercise option feature. - 58 - Upon the occurrence of certain events of default defined in the 6% Secured Debentures, including events of default under the transaction documents related to the financing, the full principal amount of the 6% Secured Debentures, together with interest and other amounts owing, become immediately due and payable, the principal obligation increases to 130% of the principal balance and the interest rate increases to 18%. The transaction documents relating to the 6% Secured Debentures issued in December 2005 contained a covenant that the Company would obtain the conversion of an aggregate of $746,600 principal and related interest into shares of the Company’s Common Stock at or above $0.67 per share on or before January 15, 2006. On February 1, 2006, as part of the sale of an additional $375,884 of the 6% Secured Debentures described above, the Company and the holders of all outstanding 6% Debentures agreed to modify the covenant to permit the Company to issue 604,956 shares of common stock and pay $405,744 in full satisfaction of such outstanding principal and interest concurrently with the additional investment and waived prior defaults. Two of the parties that agreed to accept shares of common stock in lieu of repayment were directors of the Company, of which one received 75,078 shares in satisfaction of $50,303 of principal and interest and the other received 76,969 shares in lieu of $51,989 of principal and interest. On February 1, 2006, and February 24, 2006 the Company issued $375,884 and $500,000, respectively, of additional principal of 6% Secured Debentures on substantially the same terms as those debentures issued on December 28, 2005. As a result, an aggregate of $2,875,884 of these debentures were outstanding as of February 28, 2006. On February 1, 2006 and February 24, 2006 the Company issued 176,887 and 235,294 additional short and long term warrants, respectively, to the purchasers of the additional 6% Secured Debentures. As a result, there were 1,353,357 short and 1,353,357 long term warrants outstanding as of May 31, 2007. On March 31, 2006, the Company issued $500,000 additional principal of the 6% Secured Debentures to a limited liability company owned equally by the wife of our chairman and another director on substantially the same terms as the 6% Secured Debentures issued on December 28, 2005. After giving effect to this additional issuance, there was $3,375,884 principal amount of the 6% Secured Debentures outstanding, as well as 1,588,651 of the five year and 1,588,651 of the short term warrants outstanding. The Company received an advance of $500,000 from one of the holders of 6% Secured Debentures on June 1, 2006.The advance was due on demand and forgiven in exchange for $500,000 principal amount of 6% Secured Debentures and related warrants on June 30, 2006. The Company issued $1,773,471 aggregate principal amount of 6% Secured Debentures on June 30, 2006.The consideration received by the Company for the Secured Debentures consisted of $500,000 cash, forgiveness of repayment of the $500,000 advance received June 1, 2006, forgiveness of $773,470 related party debt due to Andreas Typaldos, the Company’s Chairman and principal shareholder and a limited partnership controlled by his wife. The debentures have a term of three years and mature on December 28, 2008. The 6% Secured Debentures pay interest at the rate of 6% per annum, payable semi-annually on January 1 and July 1 of each year beginning January 1, 2007.These debentures are on substantially the same terms as, and rank pari passu to, an aggregate of $3,875,884 of 6% Secured Debentures outstanding as of May 31, 2006.The Company issued 834,575 short term and 834,574 long term warrants to the purchasers of the 6% Secured Debentures and entered into a security agreement granting the purchasers a security interest in its assets to secure the Company’s obligations under the debentures. Obligations under the debentures are guaranteed by the Company’s wholly-owned operating subsidiary.At the same time, the outstanding short term warrants were amended to expire at the earlier of December 28, 2010 or the twelve months after the effective date of the Registration Statement. On June 30, 2006, the Company signed a letter amendment to the consulting agreement with Andreas Typaldos dated May 21, 2004. The amendment removes the condition that the Company raise $1,000,000 of equity financing before paying consulting fees that accrued at the rate of $15,000 per month commencing June 1, 2006 as an inducement for Mr. Typaldos forgiving the $360,000 of accrued and unpaid fees in exchange for the $360,000 principal amount of 6% Secured Debentures and related warrants. On August 18, 2006, the Company entered into an amendment agreement with the holders of the $3,875,884 principal amount of 6% Secured Debentures outstanding as of May 31, 2006, including a limited liability company owned by the wife of our Chairman, and one of our directors. The Amendment agreement makes material changes to the securities purchase agreements, warrants, registration rights agreements, security agreements and other ancillary documents we executed in connection with an aggregate of $3,875,884 of 6% debentures the Company sold during the period from December 28, 2005 to March 31, 2006.The material changes give the holders the same rights of redemption in the event of a cash purchase of our assets as those held by the of $1,773,470.83 aggregate principal amount of 6% Secured Debentures issued on June 30, 2006. As a result of the Amendment, all of the 6% Secured Debentures and warrants - 59 - must be redeemed by the Company at a premium if it agrees to sell all of the Company’s assets to a third party for cash and cash equivalents. In addition, as a result of the amendment, all holders of the 6% Secured Debentures have the right to have shares of Common Stock issuable upon conversion of the debentures and exercise of the related warrants registered for resale under the Securities Act of 1933 within 60 days after receiving written demand of the holders of 60.1% of such securities and have it declared effective 90 days thereafter. On September 26, 2006, October 19, 2006 and November 30, 2006, the Company issued $500,000, $500,000 and $400,000, respectively, of additional principal of the 6% Secured Debentures on substantially the same terms as the 6% Secured Debentures previously issued by the Company.The Company issued 658,824 short term and 658,824 long term warrants to the purchasers of the 6% Secured Debentures. On January 8, 2007, the Company entered into an amendment agreement with the holders of the 6% Secured Debentures.The Amendment agreement makes material changes to the securities purchase agreements, warrants, registration rights agreements, security agreements and other ancillary documents we executed in connection with the 6% debentures the Company sold during the period from December 28, 2005 to January 8, 2007, including removing the negative covenant prohibiting the Company from issuing stock, warrants or convertible securities at a fixed price to finance its operations, permitting the issuance of additional secured debentures and warrants on the same terms as the outstanding such securities, and providing that interest due on the debentures on January 1, 2007 and July 1, 2007 be added to principal on those dates. On January 8, 2007 and February 28, 2007, the Company issued $288,000 and $327,000, respectively, of additional principal of the 6% Secured Debentures on substantially the same terms as the 6% Secured Debentures previously issued by the Company.The Company issued 289,410 short and 289,410 long term warrants issued with these 6% Secured Debentures. On September 26, 2006, October 19, 2006 and November 30, 2006, the Company issued $500,000, $500,000 and $400,000, respectively, of additional principal of the 6% Secured Debentures on substantially the same terms as the 6% Secured Debentures previously issued by the Company.The Company issued 658,824 short term and 658,824 long term warrants to the purchasers of the 6% Secured Debentures. During the fourth quarter of 2007, the Company issued an aggregate of $1,264,106 of additional principal of the 6% Secured Debentures on substantially the same terms as the 6% Secured Debentures previously issued by the Company.The Company issued 594,874 short term and 594,874 long term warrants to the purchasers of the 6% Secured Debentures.The individual issuances are identified below: March 12, 2007 $ March 28, 2007 April 15, 2007 April 30, 2007 May 10,2007 May 31, 2007 Total during the 4th quarter of 2007 $ During the first half of 2008, the Company borrowed $855,000 at the times set forth below, on an unsecured basis from affiliates of the Company’s Chairman and two non-employee directors, with the understanding that these advances would be exchanged for additional 6% Secured Debentures and related warrants.Such an exchange is subject to the consent of the holders of outstanding 6% Secured Debentures or the satisfaction of the holders’ pre-emptive rights. July 10, 2007 $ August 3, 2007 August 22, 2007 August 27, 2007 August 31, 2007 September 28, 2007 October 16, 2007 October 30, 2007 November 7, 2007 November 19, 2007 Total during the 1st half of 2008 $ - 60 - On December 15, 2007, this related party debt was converted to additional principal of the 6% Secured Debentures on substantially the same terms as the 6% Secured Debentures previously issued by the Company.The Company issued 402,353 short-term and 402,353 long-term warrants to the purchasers of the 6% Secured Debentures.Based on the issuance date of the debentures, debt discounts were recorded in the third quarter of 2008 in the amount of $118,723, respectively for 402,353 short and 402,353 long term warrants issued with these 6% Secured Debentures. The amortization recorded attributed to all the debt discounts amounted to $303,803 and has been recorded as interest expense for the year ended May 31, 2008. On December 6, 2007, the Company entered into an Amendment Agreement with the holders of the outstanding 6% Secured Debentures which made material changes to the 6% Secured Debentures and other ancillary documents we executed in connection to an aggregate of $8,428,461 of 6% Secured Debentures sold to investors during the period from December 28, 2005 to May 31, 2007.The material changes were made, at the Company’s request, to facilitate the possible private placement of equity securities included: · waiver of defaults which could have occurred as a result of the Company failing to make an interest payment of approximately $230,000 on January 1, 2008 until the earlier of an equity financing or March 3, 2008; · deferral of any request on the part of the holders of the 6% Secured Debentures, to require the filing of a registration statement under the Securities Act within 45 days of the request until April 15, 2008; · waiver of pre-emptive rights with respect to the equity financing; and · extending the maturity date of the 6% Secured Debentures twelve months to December 28, 2009 and converting all interest payments into additional principal (as of the date such payment is due) if the Company completes equity financing of $2.0 million on or before March 3, 2008. The Company also agreed to amend the 10,065,210 warrants outstanding and issued with the then outstanding 6% Secured Debentures to be consistent with the 804,706 new warrants issued December 15, 2007 by extending the expiration date from an outside date of December 28, 2010 to December 28, 2012 and removing any restriction on exercising the warrants on a cashless basis or any provision which accelerates the expiration date if the shares issuable on exercise of the warrants are registered for resale under the Securities Act. Additional Financing From June 1, 2008 to August 31, 2008, we completed an additional $50,000 of financing which was converted into equity in August 2008. On August 7, 2008, we issued 1,690,080 units each consisting of two shares of our common stock and one warrant to 18 accredited investors for aggregate consideration of $845,038.47.Of this consideration, $762,593.66 was cash or cash advances incurred after April 15, 2008 and the balance was in exchange for prior obligations for borrowed money and other accounts payable. The warrants are exercisable until June 30. 2013 and entitle the holder to acquire one additional share of our common stock for $0.25 per share. We issued the shares of common stock and warrants in reliance on Rule 506 of Regulation D, Section 4(2) and 4(11) of the Act for privately placed securities issued to accredited investors.No broker dealer was engaged for the offering and we did not pay any commissions in connection with the sale of these securities. During the 3rd quarter of 2008, a deferred expense was recorded in the amount of $774,789 for the extension of the expiration date of the warrants to December 28, 2012.The amortization recorded for the year 2008 was $103,306 and has been recorded as interest expense for the year ended May 31, 2008. On April 2, 2008, the Company entered into a Waiver and Amendment Agreement with the holders of $9,283,461 issued principal amount of 6% secured convertible debentures due December 28, 2008.Pursuant to the Waiver and Amendment, the Holders agreed to waive all potential defaults caused by our not making a scheduled interest payment of approximately $255,000 which became due under the terms of the Debentures, as previously amended on March 3, 2008.The Holders agreed to add the interest due to principal and make such a waiver in exchange for the Company issuing additional Debentures equal to 10% of the principal amount of the Debentures held by the Holders (after adding the past due interest to principal). - 61 - As of May 31, 2010, there was a total of $18,037,441 in principal amount, including interest converted to debt, of the 6% Secured Debentures and 9,328,494 warrants outstanding. During fiscal year 2009, a debt discount was recorded of $134,574 for warrants issued with these 6% Secured Debentures. The amortization recorded attributed to the debt discounts amounted to $480,530 and has been recorded as interest expense for the year ended May 31, 2009. During fiscal year 2008, a debt discount was recorded of $118,723 for warrants issued with these 6% Secured Debentures. The amortization recorded attributed to the debt discounts amounted to $302,803 and has been recorded as interest expense for the year ended May 31, 2008. As of May 31, 2010, $19,069,092of our senior debt and notes payable are in default. As as the respective lenders and Company work toward crafting a forbearance agreement and raising additional capital for the Company. Other Obligations - As a consequence of the Company raising a aggregate of $3 million of financing since June 2004, pursuant to the Company’s May 2004 employment agreement with its chief executive officer, $91,875 of deferred salary payments for the period from May 2004 to January 2006 representing 24.5% of his agreed salary for such period and a bonus of $65,333 was due December 29, 2005. While the deferred salary of $91,875 has been paid, the bonus of $65,333 remains outstanding. The Company’s chief executive officer temporarily waived the right to receive immediate payment of the $65,333 until May 31, 2007.The Company’s failure to pay this bonus and other amounts due under the employment agreement gives the chief executive the right to terminate the agreement and continue to receive salary at the annual rate of $300,000 for twelve months following the date of such termination. The Company has authorized the issue and sale of 6% Subordinated Notes due August 15, 2008 in the aggregate principal amount of not more than U.S. $500,000.Through year-end May 31, 2008, $125,000 was received as part of this Subordinated Note. During the year ended May 31, 2010, the Company borrowed $995,500 in unsecured bridge financing at 8% interest to fund critical working capital needs. The due date of these notes is December 1, 2010. Included in accrued expenses and other liabilities as of May, 31, 2010 is unpaid accrued payroll, bonus, vacation, payroll taxes and expenses due executive officers totaling $2,170,781. Of this amount, $ 974,657 was due to Oleg Logvinov, CEO and President and $1,199,124 was due to three other officers of the Company. Included in accrued expenses and other liabilities as of May, 31, 2010 is unpaid accrued payroll of $ 3,836,522 (which includes 20 months of unpaid payroll for non-executive employees in the amount of $1,662,741and approximately10 quarters of unpaid executive payroll in the amount of $2,173,781), an unpaid bonus of $65,333 due to the Company’s CEO since December 2005 and unpaid expense reimbursement of approximately $79,000 due to executive officers. Related Party Activities - As of May 31, 2010 and May 31, 2009, the Company has reported a related party payable in the amount of $247,700 and $187,700, respectively which represents funds that were advance to the Company by Officers of the Company. In aggregate, $5,102,900 or 38.1% of the $18,037,441 of 6% Secured Debentures, related party debt and notes payable is held by related parties. DERIVATIVE LIABILITIES Effective June 1, 2009, the Company adopted the provisions of EITF 07-05 “Determining Whether an Instrument (or Embedded Feature) is Indexed to a Company's Own Stock,” which was codified into ASC Topic 815 – Derivatives and Hedging. ASC 815 applies to any freestanding financial instruments or embedded features that have characteristics of a derivative and to any freestanding financial instruments that are potentially settled in an entity’s own common stock. The Company has 11,735,004 of warrants with exercise reset provisions, which are considered freestanding derivative instruments. ASC 815 requires these warrants to be recorded as liabilities as they are no longer afforded equity treatment assumptions: risk free rates from 1.32% to 1.39%, expected life terms ranging from 0.5 years to 2.0 years, an expected volatility range of 206% to 251% depending on the term of such equity contracts and a dividend rate of 0.0%. The fair value of the warrants issued and outstanding at May31, 2010, attributed to this derivative liability has been determined to be immaterial due to the low stock price in comparison to the exercise price, hence there was no adjustment to make upon adoption of this accounting standard - 62 - INCOME TAXES At May 31, 2010, the Company has available unused net operating loss carryovers approximately $35,400,000that may be applied against future taxable income and expire at various dates through 2030. The Company has a deferred tax asset arising from such net operating loss deductions and has recorded an increase to the full valuation allowance in the amount of $4,287,000 for the year ended May 31, 2010 since the likelihood of realization of the tax benefits cannot be determined. Deferred tax asset: Net operating loss carryforward $ $ Accrued Compensation Valuation allowance ) (9,560,000 ) Net deferred tax asset $
